Exhibit 10.4

 

GUARANTY AND SECURITY AGREEMENT

among

VYYO INC.,

EACH OF THE SUBSIDIARIES PARTY HERETO,

THE INVESTORS PARTY HERETO,

and

GOLDMAN, SACHS & CO., as Collateral Agent




--------------------------------------------------------------------------------


Dated as of March 22, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE 1.

 

DEFINITIONS; GUARANTY; GRANT OF SECURITY; CONTINUING PERFECTION AND PRIORITY

 

1

 

 

 

 

 

 

SECTION 1.1

 

 

GENERAL DEFINITIONS

 

1

SECTION 1.2

 

 

OTHER DEFINITIONS; INTERPRETATION

 

9

SECTION 1.3

 

 

GUARANTY

 

9

SECTION 1.4

 

 

GRANT OF SECURITY

 

13

 

 

 

 

 

ARTICLE 2.

 

SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY

 

15

 

 

 

 

 

 

SECTION 2.1

 

 

SECURITY FOR OBLIGATIONS

 

15

SECTION 2.2

 

 

NO ASSUMPTION OF LIABILITY

 

15

 

 

 

 

 

 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

15

 

 

 

 

 

SECTION 3.1

 

 

GENERALLY

 

15

SECTION 3.2

 

 

EQUIPMENT AND INVENTORY

 

18

SECTION 3.3

 

 

RECEIVABLES

 

19

SECTION 3.4

 

 

INVESTMENT PROPERTY

 

20

SECTION 3.5

 

 

LETTER OF CREDIT RIGHTS

 

23

SECTION 3.6

 

 

INTELLECTUAL PROPERTY COLLATERAL

 

23

SECTION 3.7

 

 

COMMERCIAL TORT CLAIMS

 

24

SECTION 3.8

 

 

DEPOSIT ACCOUNTS; CONTROL ACCOUNTS

 

25

 

 

 

 

 

ARTICLE 4.

 

FURTHER ASSURANCES

 

25

 

 

 

 

 

ARTICLE 5.

 

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

25

 

 

 

 

 

ARTICLE 6.

 

REMEDIES UPON DEFAULT

 

26

 

 

 

 

 

SECTION 6.1

 

 

REMEDIES GENERALLY

 

26

SECTION 6.2

 

 

APPLICATION OF PROCEEDS OF SALE

 

28

SECTION 6.3

 

 

INVESTMENT PROPERTY

 

29

SECTION 6.4

 

 

GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY

 

29

 

 

 

 

 

 

ARTICLE 7.

 

REIMBURSEMENT OF COLLATERAL AGENT

 

30

 

 

 

 

 

ARTICLE 8.

 

WAIVERS; AMENDMENTS

 

30

 

 

 

 

 

ARTICLE 9.

 

SECURITY INTEREST ABSOLUTE

 

31

 

 

 

 

 

ARTICLE 10.

 

TERMINATION; RELEASE

 

31

 

 

 

 

 

ARTICLE 11.

 

ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS

 

32

 

 

 

 

 

ARTICLE 12.

 

COLLATERAL AGENT

 

32

 

i

--------------------------------------------------------------------------------


 

ARTICLE 13.

 

NOTICES

 

33

 

 

 

 

 

ARTICLE 14.

 

BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

 

35

 

 

 

 

 

ARTICLE 15.

 

SURVIVAL OF AGREEMENT; SEVERABILITY

 

35

 

 

 

 

 

ARTICLE 16.

 

GOVERNING LAW

 

35

 

 

 

 

 

ARTICLE 17.

 

COUNTERPARTS

 

36

 

 

 

 

 

ARTICLE 18.

 

HEADINGS

 

36

 

 

 

 

 

ARTICLE 19.

 

JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS

 

36

 

 

 

 

 

ARTICLE 20.

 

WAIVER OF JURY TRIAL

 

37

 

 

SCHEDULES:

 

Schedule I

 

List of Subsidiary Guarantors and Addresses for Notices

Schedule 3.1(a)(i)

 

List of Chief Executive Offices, Jurisdictions of Organization, Federal Employer
Identification Numbers and Company Organizational Numbers

Schedule 3.1(a)(ii)

 

List of Legal and Other Names

Schedule 3.1(a)(v)

 

List of Filing Offices

Schedule 3.2

 

List of Locations of Equipment and Inventory

Schedule 3.3

 

List of Other Receivables

Schedule 3.4

 

List of Pledged Collateral, Investment Property and Securities Accounts

Schedule 3.5

 

List of Letters of Credit

Schedule 3.6

 

List of Intellectual Property

Schedule 3.7

 

List of Commercial Tort Claims

Schedule 3.8

 

List of Deposit Accounts

 

EXHIBITS:

 

Exhibit A

 

Form of Supplement

Exhibit B

 

Form of Blocked Account Letter

Exhibit C

 

Form of Control Account Letter

Exhibit D

 

Form of Vyyo Ltd. Pledge Agreement

Exhibit E

 

Form of Xtend Networks Ltd. Pledge Agreement

 

ii

--------------------------------------------------------------------------------


 

GUARANTY AND SECURITY AGREEMENT, dated as of March 22, 2006 (this “Guaranty and
Security Agreement”), among Vyyo Inc., a Delaware corporation (the “Company”),
each of the subsidiaries of the Company listed on Schedule I (each such
subsidiary, individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors and the Company are referred
to collectively herein as the “Grantors”), the Investors from time to time party
hereto (including their successors and assigns, the “Investors”) and GOLDMAN,
SACHS & CO., as collateral agent for the benefit of the Secured Parties
(including its successors and assigns and in such capacity, the “Collateral
Agent”).

 

Reference is made to the Securities Purchase Agreement, dated as of March 18,
2006, among the Company and the Investors from time to time party thereto (as
amended, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”).

 

The Investors have agreed to purchase Senior Secured Notes in the aggregate
principal amount of $7,500,000 (as amended, supplemented or otherwise modified,
the “Senior Secured Notes”) from the Company pursuant to, and upon the terms and
subject to the conditions specified in, the Securities Purchase Agreement.  Each
of the Subsidiary Guarantors has agreed to guarantee, among other things, all
the obligations of the Company and each other Subsidiary Guarantor under the
Secured Transaction Documents.  The obligations of the Investors to purchase
Senior Secured Notes are conditioned upon, among other things, the execution and
delivery by the Grantors of an agreement in the form hereof to guarantee and
secure the Obligations.

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
other Secured Party (and each of their respective successors or assigns), hereby
agree as follows:

 

ARTICLE 1.

DEFINITIONS; GUARANTY; GRANT OF SECURITY;
CONTINUING PERFECTION AND PRIORITY

 

Section 1.1             General Definitions

 

As used in this Guaranty and Security Agreement, the following terms shall have
the meanings specified below:

 

“Account Debtor” means each Person who is obligated in respect of any Receivable
or any Supporting Obligation or Collateral Support related thereto.

 

“Accounts” means all “accounts” as defined in Article 9 of the UCC.

 

“Additional Subsidiary Guarantor and Grantor” has the meaning assigned to such
term in Article 11.

 

“Applicable Date” means (i) in the case of any Grantor (other than an Additional
Subsidiary Guarantor and Grantor), the date hereof, and (ii) in the case of any
Additional Subsidiary Guarantor and Grantor, the date of the Supplement executed
and delivered by such Additional Subsidiary Guarantor and Grantor.

 

--------------------------------------------------------------------------------


 

“Approved Securities Intermediary” means a Securities Intermediary or commodity
intermediary selected or approved by the Collateral Agent and with respect to
which a U.S. Grantor has delivered to the Collateral Agent an executed Control
Account Letter.

 

“Authorization” means, collectively, any license, approval, permit or other
authorization issued by Governmental Authority.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

“Blockage Notice” has the meaning specified in each Blocked Account Letter.

 

“Blocked Account” means a Deposit Account maintained by any U.S. Grantor with a
Blocked Account Bank which account is the subject of an effective Blocked
Account Letter, and includes all monies on deposit therein and all certificates
and instruments, if any, representing or evidencing such Blocked Account.

 

“Blocked Account Bank” means a financial institution selected or approved by the
Collateral Agent and with respect to which a U.S. Grantor has delivered to the
Collateral Agent an executed Blocked Account Letter.

 

“Blocked Account Letter” means a Blocked Account Letter, substantially in the
form of Exhibit B (with such changes thereto as may be agreed to by the
Collateral Agent), executed by the relevant U.S. Grantor and the Collateral
Agent and acknowledged and agreed to by the relevant Blocked Account Bank.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent in which cash and/or Permitted Investments
may from time to time be on deposit or held therein pursuant to the Secured
Transaction Documents.

 

“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC.

 

“Claim Proceeds” means, with respect to any Commercial Tort Claim or any
Collateral Support or Supporting Obligation relating thereto, all Proceeds
thereof, including all insurance proceeds and other amounts and recoveries
resulting or arising from the settlement or other resolution thereof, in each
case regardless of whether characterized as a “commercial tort claim” under
Article 9 of the UCC or “proceeds” under the UCC.

 

“Collateral” has the meaning assigned to such term in Section 1.4(b).

 

“Collateral Records” means all books, instruments, certificates, Records, ledger
cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals and other documents, and all computer software, computer
printouts, tapes, disks and related data processing software and similar items,
in each case that at any time represent, cover or otherwise evidence any of the
Collateral.

 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of the Collateral, and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

 

2

--------------------------------------------------------------------------------


 

“Commercial Tort Claims” means (i) all “commercial tort claims” as defined in
Article 9 of the UCC and (ii) all Claim Proceeds with respect to any of the
foregoing; including all claims described on Schedule 3.7.

 

“Company” has the meaning assigned to such term in the preliminary statement of
this Guaranty and Security Agreement.

 

“Concentration Account” means a Deposit Account of the U.S. Grantors with a bank
or financial institution acceptable to the Collateral Agent, which shall be a
Blocked Account.

 

“Control Account” means a Securities Account or commodity account maintained by
any U.S. Grantor with an Approved Securities Intermediary which account is the
subject of an effective Control Account Letter, and includes all Financial
Assets held therein and all certificates and instruments, if any, representing
or evidencing the Financial Assets held therein.

 

“Control Account Letter” means a Control Account Letter, substantially in the
form of Exhibit C (with such changes thereto as may be agreed to by the
Collateral Agent), executed by any U.S. Grantor and the Collateral Agent and
acknowledged and agreed to by the relevant Approved Securities Intermediary.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
or held by or behalf of any Grantor or which any Grantor otherwise has the right
to license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including each agreement described on Schedule 3.6.

 

“Copyrights” means all of the following:  (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
or any similar offices in the United States or any other country, including
those described on Schedule 3.6.

 

“Deposit Accounts” means all “deposit accounts” as defined in Article 9 of the
UCC, including all such accounts described on Schedule 3.4.

 

“Documents” means all “documents” as defined in Article 9 of the UCC.

 

“Equipment” means (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools, in each case, regardless of whether characterized as “equipment” under
the UCC, and (iii) all accessions or additions to any of the foregoing, all
parts thereof, whether or not at any time of determination incorporated or
installed therein or attached thereto, and all replacements therefor, wherever
located, now or hereafter existing.

 

“Equity Interest” means (i) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.

 

3

--------------------------------------------------------------------------------


 

“Equity Related Documents” means the Securities Purchase Agreement, any
Convertible Note or Warrant issued pursuant to the Securities Purchase Agreement
and the Registration Rights Agreement.

 

“Event of Default” has the meaning assigned to such term in the Senior Secured
Notes.

 

“Financial Assets” means all “financial assets” as defined in Article 8 of the
UCC.

 

“General Intangibles” means (i) all “general intangibles” as defined in
Article 9 of the UCC and (ii) all choses in action and causes of action, all
indemnification claims, all goodwill, all tax refunds, all licenses, permits,
concessions, franchises and authorizations, all Intellectual Property, all
Payment Intangibles and all Software, in each case, regardless of whether
characterized as a “general intangible” under the UCC.

 

“Goods” means (i) all “goods” as defined in Article 9 of the UCC and (ii) all
Equipment and Inventory and any computer program embedded in goods and any
supporting information provided in connection with such program, to the extent
(a) such program is associated with such goods in such a manner that it is
customarily considered part of such goods or (b) by becoming the owner of such
goods, a Person acquires a right to use the program in connection with such
goods, in each case, regardless of whether characterized as a “good” under the
UCC.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Guaranty and Security Agreement.

 

“Guaranteed Obligations” has the meaning assigned to such term in
Section 1.3(a)(i).

 

“Instruments” means all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent or any other Secured Party is an
additional named insured or the loss payee thereof) and all business
interruption insurance policies.

 

“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature, including inventions, designs, Patents,
Copyrights, Trademarks, Licenses, domain names, Trade Secrets, confidential or
proprietary technical and business information, know how, show how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

 

“Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any U.S. Grantor’s business, all goods which are
returned to or repossessed by or on behalf of any U.S. Grantor, and all computer
programs embedded in any goods, and all accessions thereto and products thereof,
in each case, regardless of whether characterized as “inventory” under the UCC.

 

4

--------------------------------------------------------------------------------


 

“Investor” has the meaning assigned to such term in the preliminary statements
of this Guaranty and Security Agreement.

 

“Investment Property” means, collectively, all “investment property” as defined
in Article 9 of the UCC including all Pledged Collateral.

 

“Israeli Collateral” has the meaning assigned to such term in Section 1.4(b).

 

“Israeli Grantor” means each Subsidiary listed on Schedule I hereto under the
heading “Israeli Subsidiary” and each Additional Subsidiary Guarantor and
Grantor from time to time as made a party hereto (excluding any U.S. Grantor).

 

“Israeli Security Interest” has the meaning assigned to such term in
Section 1.4(b).

 

“Letter of Credit Rights” means all “letter-of-credit rights” as defined in
Article 9 of the UCC and (ii) all rights, title and interests of each U.S.
Grantor to any letter of credit, in each case regardless of whether
characterized as a “letter-of-credit right” under the UCC.

 

“License” means any Copyright License, Patent License, Trademark License, Trade
Secret License or other license or sublicense to which any Grantor is a party.

 

“Lien” means any lien, mortgage, charge, claim, security interest, encumbrance,
or right of first refusal.

 

“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Senior
Secured Notes, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, commissions, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Grantors to the Secured Parties, or that
are otherwise payable to any Investor, in each case under the Secured
Transaction Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Grantors or any other party
(other than an Investor) under or pursuant to the Secured Transaction Documents,
and (iii) the Guaranteed Obligations.

 

“Other Receivables” means receivables described on Schedule 3.3 hereto.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned or held by or on behalf of any Grantor or
which any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including each agreement
described on Schedule 3.6.

 

“Patents” means all of the following:  (i) all letters patent of the United
States or any other country, all registrations and recordings thereof and all
applications for letters patent of the United States or any other country,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in the United States
or any other country, including those described on Schedule 3.6, and (ii) all
reissues, continuations, divisions, continuations in

 

5

--------------------------------------------------------------------------------


 

part, renewals or extensions thereof, and the inventions disclosed or claimed
therein, including the right to make, use and/or sell the inventions disclosed
or claimed therein.

 

“Payment Intangibles” means all “payment intangibles” as defined in Article 9 of
the UCC.

 

“Permitted Investments” means investments permitted to be made pursuant to
Section 6(h) of the Senior Secured Notes.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

 

“Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity
Interests.

 

“Pledged Debt” means all indebtedness owed or owing to any U.S. Grantor,
including all indebtedness described on Schedule 3.4, all Instruments other than
checks received in the ordinary course of business, Chattel Paper or other
documents, if any, representing or evidencing such debt, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such debt.

 

“Pledged Equity Interests” means all Equity Interests owned or held by or on
behalf of any U.S. Grantor, including all such Equity Interests described on
Schedule 3.4, and all certificates, instruments and other documents, if any,
representing or evidencing such Equity Interests and all interests of such U.S.
Grantor on the books and records of the issuers of such Equity Interests, all of
such U.S. Grantor’s right, title and interest in, to and under any partnership,
limited liability company, shareholder or similar agreements to which it is a
party, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.

 

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Property,
(iii) any payment received from any insurer or other Person or entity as a
result of the destruction, loss, theft, damage or other involuntary conversion
of whatever nature of any asset or property that constitutes the Collateral, and
(iv) whatever is receivable or received when any of the Collateral or proceeds
are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary, including any claim of any Grantor
against any third party for (and the right to sue and recover for and the rights
to damages or profits due or accrued arising out of or in connection with)
(a) past, present or future infringement of any Patent now or hereafter owned or
held by or on behalf of any Grantor, or licensed under a Patent License,
(b) past, present or future infringement or dilution of any Trademark now or
hereafter owned or held by or on behalf of any Grantor, or licensed under a
Trademark License, or injury to the goodwill associated with or symbolized by
any Trademark now or hereafter owned or held by or on behalf of any Grantor,
(c) past, present or future infringement of any Copyright now or hereafter owned
or held by or on behalf of any Grantor, or licensed under a Copyright License,
(d) past, present or future infringement of any Trade Secret now or hereafter
owned or held by or on behalf of any Grantor, or licensed under a Trade Secret
License, and (e) past, present or future breach of any License, in each case,
regardless of whether characterized as “proceeds” under the UCC.

 

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument or other
document, General Intangible or Investment Property, together with all of the

 

6

--------------------------------------------------------------------------------


 

applicable U.S. Grantor’s rights, if any, in any goods or other property giving
rise to such right to payment, and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” means (i) all originals of all documents, instruments or
other writings or electronic records or other Records evidencing any Receivable,
(ii) all books, correspondence, credit or other files, Records, ledger sheets or
cards, invoices, and other papers relating to such Receivable, including all
tapes, cards, computer tapes, computer discs, computer runs and record keeping
systems, whether in the possession or under the control of the applicable U.S.
Grantor or any computer bureau or agent from time to time acting for such U.S.
Grantor or otherwise, (iii) all evidences of the filing of financing statements
relating to such Receivable and the registration of other instruments in
connection therewith, and amendments, supplements or other modifications
thereto, notices to other creditors or secured parties, and certificates,
acknowledgments, or other writings, including lien search reports, from filing
or other registration officers and (iv) all credit information, reports and
memoranda relating to such Receivable.

 

“Record” means a “record” as defined in Article 9 of the UCC.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of March 22, 2006 by and among the Company and the Investors.

 

“Related Party” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

 

“Secured Parties” means (i) the Collateral Agent, (ii) the Investors under the
Senior Secured Notes, (iii) the beneficiaries of each indemnification obligation
undertaken by or on behalf of any Grantor under any Secured Transaction
Document, and (iv) the successors and assigns of each of the foregoing.

 

“Secured Transaction Documents” means the Senior Secured Notes, this Guaranty
and Security Agreement, any Blocked Account Letter, any Control Account Letter,
and all other instruments, documents, certificates and agreements related
thereto (exclusive of the Equity Related Documents).

 

“Securities Accounts” means all “securities accounts” as defined in Article 8 of
the UCC, including all such accounts described on Schedule 3.4.

 

“Securities Intermediary” has the meaning specified in Article 8 of the UCC.

 

“Securities Purchase Agreement” has the meaning assigned to such term in the
preliminary statement of this Guaranty and Security Agreement.

 

“Security Interest” has the meaning assigned to such term in Section 1.4(b).

 

“Senior Secured Notes” has the meaning assigned to such term in the preliminary
statement of this Guaranty and Security Agreement.

 

“Software” means all “software” as defined in Article 9 of the UCC.

 

“Subsidiary Guarantor” has the meaning assigned to such term in Section the
preliminary statement of this Guaranty and Security Agreement.

 

7

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” has the meaning assigned to such term in
Section 1.3(a)(i).

 

“Subordinated Obligations” has the meaning assigned to such term in
Section 1.3(e).

 

“Supplement” means a supplement hereto, substantially in the form of Exhibit A.

 

“Supporting Obligation” means (i) all “supporting obligations” as defined in
Article 9 of the UCC and (ii) all Guaranties and other secondary obligations
supporting any of the Collateral, in each case regardless of whether
characterized as a “supporting obligation” under the UCC.

 

“Trade Secret Licenses” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade Secrets now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trade
Secrets now or hereafter owned by any third party, and all rights of any Grantor
under any such agreement, including each agreement described on Schedule 3.6.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating or referring in any way to such
Trade Secret, the right to sue for any past, present and future infringement of
any Trade Secret, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages and proceeds of suit.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement, including each agreement described on Schedule 3.6.

 

“Trademarks” means all of the following:  (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in the United States or any other
country, and all extensions or renewals thereof, including those described on
Schedule 3.6, (ii) all goodwill associated therewith or symbolized by any of the
foregoing and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

 

“U.S. Collateral” has the meaning assigned to such term in Section 1.4(a).

 

“U.S. Grantor” means the Company and each Subsidiary listed on Schedule I hereto
under the heading “U.S Subsidiary” and each Additional Subsidiary Guarantor and
Grantor from time to time as made a party hereto (excluding any Israeli
Grantor).

 

“U.S. Security Interest” has the meaning assigned to such term in
Section 1.4(a).

 

8

--------------------------------------------------------------------------------


 

“U.S. Subsidiary Guarantor” means any U.S. Grantor other than the Company.

 

Section 1.2             Other Definitions; Interpretation

 

(a)           Other Definitions.  Capitalized terms used herein and not
otherwise defined herein, and the term “subsidiary” shall have the meanings
assigned to such terms in the Securities Purchase Agreement.

 

(b)           Rules of Interpretation.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, (ii) any definition of
or reference to any law shall be construed as referring to such law as from time
to time amended and any successor thereto and the rules and regulations
promulgated from time to time thereunder, (iii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Guaranty and Security Agreement in its
entirety and not to any particular provision hereof, (v) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to and any Supplement
thereto, this Guaranty and Security Agreement, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All references herein to provisions
of the UCC shall include all successor provisions under any subsequent version
or amendment to any Article of the UCC.

 

Section 1.3             Guaranty

 

(a)           Subsidiary Guaranty; Limitation of Liability.

 

(i)            Each Subsidiary Guarantor jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees, as a primary obligor and
not merely as surety, to the Collateral Agent for the ratable benefit of the
Secured Parties the punctual payment when due (but subject to the expiration of
any grace period granted by the Secured Parties in their sole discretion or the
giving of any required notice provided for in any secured Transaction Document),
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of the Obligations of the Company and each
other Grantor now or hereafter existing under or in respect of the Secured
Transaction Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, reasonable fees and out-of-pocket expenses of counsel)
incurred by the Collateral Agent or any other Investor in enforcing any rights
under this Subsidiary Guaranty (the “Subsidiary Guaranty”) or any other Secured
Transaction Document.  Without limiting the generality of the foregoing, each
Subsidiary Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Grantor to the
Collateral Agent or any Investor under or in respect of the Secured Transaction
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Grantor.

 

9

--------------------------------------------------------------------------------


 

(ii)           Each Subsidiary Guarantor, and by its acceptance of this
Subsidiary Guaranty, the Collateral Agent and each other Investor, hereby
confirms that it is the intention of all such Persons that this Subsidiary
Guaranty and the Obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Subsidiary Guaranty and the Obligations of each Subsidiary Guarantor hereunder. 
To effectuate the foregoing intention, the Collateral Agent, the other Investors
and the Subsidiary Guarantors hereby irrevocably agree that the Guaranteed
Obligations of each Subsidiary Guarantor under this Subsidiary Guaranty at any
time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Subsidiary Guarantor under this Subsidiary Guaranty not
constituting a fraudulent transfer or conveyance.

 

(iii)          Each Subsidiary Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to the
Collateral Agent or any Investor under this Subsidiary Guaranty or any other
guaranty, such Subsidiary Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Subsidiary Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Collateral Agent
and Investors under or in respect of the Secured Transaction Documents.

 

(b)           Subsidiary Guaranty Absolute.  Each U.S. Subsidiary Guarantor
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Secured Transaction Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Collateral Agent or any Investor with respect
thereto.  The Obligations of each Subsidiary Guarantor under or in respect of
this Subsidiary Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Grantor under or in respect of the Secured
Transaction Documents, and a separate action or actions may be brought and
prosecuted against each Subsidiary Guarantor to enforce this Subsidiary
Guaranty, irrespective of whether any action is brought against the Company or
any other Grantor or whether the Company or any other Grantor is joined in any
such action or actions.  The liability of each Subsidiary Guarantor under this
Subsidiary Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Subsidiary Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

 

(i)            any lack of validity or enforceability of any Secured Transaction
Document or any agreement or instrument relating thereto;

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Grantor under or in respect of the Secured Transaction Documents,
or any other amendment or waiver of or any consent to departure from any Secured
Transaction Document, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Grantor or any of its Subsidiaries or otherwise;

 

(iii)          any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed Obligations
it being understood that any such amendment, waiver or consent shall be
applicable to the Guaranteed Obligations of the Subsidiary Guarantors;

 

(iv)          any change, restructuring or termination of the corporate
structure or existence of any Grantor or any of its Subsidiaries;

 

10

--------------------------------------------------------------------------------


 

(v)           any failure of any Investor to disclose to any Grantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Grantor now or
hereafter known to such Investor (each Subsidiary Guarantor waiving any duty on
the part of the Investors to disclose such information);

 

(vi)          the failure of any other Person to execute or deliver this
Agreement, any Supplement or any other guaranty or agreement or the release or
reduction of liability of any Subsidiary Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or

 

(vii)         any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by any
Investor that might otherwise constitute a defense available to, or a discharge
of, any Grantor or any other guarantor or surety, in each case other than
payment in full of the Guaranteed Obligations (other than contingent
indemnification obligations).

 

This Subsidiary Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Investor or any other Person upon
the insolvency, bankruptcy or reorganization of the Company or any other Grantor
or otherwise, all as though such payment had not been made.

 

(c)           Waivers and Acknowledgments.  Each Subsidiary Guarantor hereby
unconditionally and irrevocably waives:

 

(i)            promptness, diligence, notice of acceptance, presentment, demand
for performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Subsidiary Guaranty and any requirement that any Investor protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Grantor or any other Person;

 

(ii)           any right to revoke this Subsidiary Guaranty and acknowledges
that this Subsidiary Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future;

 

(iii)          (A) any defense arising by reason of any claim or defense based
upon an election of remedies by any Investor that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Subsidiary Guarantor
or other rights of such Subsidiary Guarantor to proceed against any of the other
Grantors, any other guarantor or any other Person, and (B) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
such Subsidiary Guarantor hereunder;

 

(iv)          any duty on the part of any Investor to disclose to such
Subsidiary Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Grantor or any of its Subsidiaries now or hereafter known
by such Investor; and

 

(v)           each Subsidiary Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Secured Transaction Documents and that the waivers set forth
in Section 1.3(b) and this Section 1.3(c) are knowingly made in contemplation of
such benefits.

 

11

--------------------------------------------------------------------------------


 

(d)           Subrogation.  Each Subsidiary Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Company, any other Grantor or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Subsidiary Guarantor’s obligations under or in respect of this Subsidiary
Guaranty or any other Secured Transaction Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Investor against the Company, any other Grantor or any other insider guarantor,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Company, any other Grantor or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations (other than contingent
indemnification obligations) and all other amounts payable under this Subsidiary
Guaranty shall have been paid in full in cash.  If any amount shall be paid to
any Subsidiary Guarantor in violation of the immediately preceding sentence at
any time prior to the latest of the payment in full in cash of the Guaranteed
Obligations (other than contingent indemnification obligations) and all other
amounts payable under this Subsidiary Guaranty, such amount shall be received
and held in trust for the benefit of the Investors, shall be segregated from
other property and funds of such Subsidiary Guarantor and shall forthwith be
paid or delivered to the Collateral Agent in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Subsidiary
Guaranty, whether matured or unmatured, in accordance with the terms of the
Secured Transaction Documents, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Subsidiary Guaranty thereafter
arising.  If (i) any Subsidiary Guarantor shall make payment to any Investor of
all or any part of the Guaranteed Obligations and (ii) all of the Guaranteed
Obligations (other than contingent indemnification obligations) and all other
amounts payable under this Subsidiary Guaranty shall have been paid in full in
cash, the Investors will, at such Subsidiary Guarantor’s request and expense,
execute and deliver to such Subsidiary Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Subsidiary Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Subsidiary
Guarantor pursuant to this Subsidiary Guaranty.

 

(e)           Subordination.  Each Subsidiary Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Subsidiary
Guarantor by each other Grantor (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 1.3:

 

(i)            Prohibited Payments, Etc.  Except during the continuance of an
Event of Default, each Subsidiary Guarantor may receive payments from any other
Grantor on account of the Subordinated Obligations.  After the occurrence and
during the continuance of any Event of Default, however, any Subsidiary
Guarantor may demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(ii)           Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to any other Grantor, each Subsidiary Guarantor
agrees that the Investors shall be entitled to receive payment in full in cash
of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
(other than contingent indemnification obligations) before such Subsidiary
Guarantor receives payment of any Subordinated Obligations.

 

(iii)          Turn-Over.  After the occurrence and during the continuance of
any Event of Default, each Subsidiary Guarantor shall, if the Collateral Agent
so requests, collect, enforce and

 

12

--------------------------------------------------------------------------------


 

receive payments on account of the Subordinated Obligations as trustee for the
Investors and deliver such payments to the Collateral Agent on account of the
Guaranteed Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Subsidiary Guarantor under the
other provisions of this Subsidiary Guaranty.

 

(iv)          Collateral Agent Authorization.  After the occurrence and during
the continuance of any Event of Default, the Collateral Agent is authorized and
empowered (but without any obligation to so do), in its reasonable discretion,
(A) in the name of each Subsidiary Guarantor, to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post-Petition Interest), and (B) to require each Subsidiary Guarantor (1) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (2) to pay any amounts received on such obligations to the
Collateral Agent for application to the Guaranteed Obligations (including any
and all Post-Petition Interest).

 

(f)            Continuing Subsidiary Guaranty; Assignments.  This Subsidiary
Guaranty is a continuing guaranty and shall (i) remain in full force and effect
until the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Subsidiary Guaranty, (ii) be binding upon each
Subsidiary Guarantor, its successors and assigns, and (iii) inure to the benefit
of and be enforceable by the Investors and their successors, transferees and
assigns.

 

Section 1.4             Grant of Security

 

(a)           Grant by U.S. Grantors.  As security for the payment or
performance, as applicable, in full of the Obligations, each U.S. Grantor hereby
pledges and grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a lien on and security interest (the “U.S. Security Interest”)
in and to all of the right, title and interest of such U.S. Grantor in, to and
under the following property, wherever located, whether now existing or
hereafter arising or acquired from time to time (all of which being hereinafter
collectively referred to as the “U.S. Collateral”):

 

(i)            all Accounts,

 

(ii)           all Deposit Accounts and Securities Accounts, including all Cash
Collateral Accounts and Blocked Accounts,

 

(iii)          all Chattel Paper, Documents and Instruments,

 

(iv)          all Commercial Tort Claims,

 

(v)           all Equipment,

 

(vi)          all General Intangibles,

 

(vii)         all Goods,

 

(viii)        all Insurance,

 

(ix)           all Instruments,

 

(x)            all Intellectual Property,

 

13

--------------------------------------------------------------------------------


 

(xi)           all Inventory,

 

(xii)          all Investment Property, including all Pledged Collateral and all
Control Accounts,

 

(xiii)         all Proceeds of Authorizations,

 

(xiv)        all Receivables and Receivables Records,

 

(xv)         all other goods and personal property of such U.S. Grantor, whether
tangible or intangible, wherever located, including letters of credit,

 

(xvi)        to the extent not otherwise included in clauses (i) through (xv) of
this Section, all Collateral Records, Collateral Support and Supporting
Obligations in respect of any of the foregoing,

 

(xvii)       to the extent not otherwise included in clauses (i) through (xvi)
of this Section, all other property in which a security interest may be granted
under the UCC or which may be delivered to and held by the Collateral Agent
pursuant to the terms hereof (including the account referred to in
Section 3.4(c)(ii) and all funds and other property from time to time therein or
credited thereto), and

 

(xviii)      to the extent not otherwise included in clauses (i) through (xvii)
of this Section, all Proceeds, products, substitutions, accessions, rents and
profits of or in respect of any of the foregoing.

 

(b)           Grant by Israeli Grantors.  As security for the payment or
performance, as applicable, in full of the Obligations, each Israeli Grantor
hereby pledges and grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a lien on and security interest (the “Israeli Security
Interest”, together with the U.S. Security Interest, the “Security Interest”) in
and to all of the right, title and interest of such Israeli Grantor in, to and
under the “Collateral” (as that term is defined in the Pledge Agreements each
attached substantially in the form of Exhibits D and Exhibit E hereto,
respectively, to be executed and delivered to the Collateral Agent concurrently
with this Guaranty and Security Agreement), wherever located (all of which being
hereinafter collectively referred to as the “Israeli Collateral” and together
with the U.S. Collateral, the “Collateral”).

 

(c)           Revisions to UCC.  For the avoidance of doubt, it is expressly
understood and agreed that, to the extent the UCC is revised after the date
hereof such that the definition of any of the foregoing terms included in the
description or definition of the Collateral is changed, the parties hereto
desire that any property which is included in such changed definitions, but
which would not otherwise be included in the Security Interest on the date
hereof, nevertheless be included in the Security Interest upon the effective
date of such revision.  Notwithstanding the immediately preceding sentence, the
Security Interest is intended to apply immediately on the date hereof to all of
the Collateral to the fullest extent permitted by applicable law, regardless of
whether any particular item of the Collateral was then subject to the UCC.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 2.

SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY

 

Section 2.1             Security for Obligations

 

This Guaranty and Security Agreement secures, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of Title 11 of the
United States Code, or any similar provision of any other bankruptcy,
insolvency, receivership or other similar law), of all Obligations with respect
to each Grantor.

 

Section 2.2             No Assumption of Liability

 

Notwithstanding anything to the contrary herein, the Security Interest is
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

Section 3.1             Generally

 

(a)           Representations and Warranties.  Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that:

 

(i)            As of the Applicable Date, (A) such Grantor’s chief executive
office or its principal place of business is, and for the preceding four months
has been, located at the office indicated on Schedule 3.1(a)(i), (B) such
Grantor’s jurisdiction of organization is the jurisdiction indicated on
Schedule 3.1(a)(i), and (C) such Grantor’s Federal Employer Identification
Number and company organizational number is as set forth on Schedule 3.1(a)(i).

 

(ii)           As of the Applicable Date, (A) such Grantor’s full legal name is
as set forth on Schedule 3.1(a)(ii) and (B) such Grantor has not changed its
legal name in the preceding five years, except as set forth on
Schedule 3.1(a)(ii).

 

(iii)          Such Grantor has not within the five years preceding the
Applicable Date become bound (whether as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, which has not
theretofore been terminated.

 

(iv)          Such Grantor has good and valid rights in, and title to, the
Collateral with respect to which it has purported to grant the Security
Interest, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Collateral for its intended purposes, and except for Liens expressly permitted
pursuant to the Secured Transaction Documents.

 

(v)           All actions and consents, including all filings, notices,
registrations and recordings, necessary or desirable to create, perfect or
ensure the first priority (subject only to Liens expressly permitted by the
Secured Transaction Documents) of the Security Interest in the Collateral

 

15

--------------------------------------------------------------------------------


 

owned or held by it or on its behalf or for the exercise by the Collateral Agent
or any other Secured Party of any voting or other rights provided for in this
Guaranty and Security Agreement or the exercise of any remedies in respect of
any such Collateral have been made or obtained, (A) except for (1) the filing of
UCC financing statements naming such Grantor as “debtor” and the Collateral
Agent as “secured party”, or the making of other appropriate filings,
registrations or recordings, containing a description of such Collateral in each
applicable governmental, municipal or other office specified on
Schedule 3.1(a)(v) and (2) the filing, registration or recordation of fully
executed security agreements in the form hereof (or in such other form as shall
be in all respects satisfactory to the Collateral Agent) and containing a
description of all such Collateral consisting of Patents, Trademarks and
Copyrights, together with all other necessary documents, in each applicable
governmental registry or office, (B) except for any such Collateral as to which
the representations and warranties in this Section 3.1(a)(v) would not be true
solely by virtue of such Collateral having been used or disposed of in a manner
expressly permitted hereunder or under any other Secured Transaction Document,
and (C) except to the extent that such Security Interest may not be perfected by
filing, registering, recording or taking any other action in the United States. 
The filing, in a timely manner, of the Securities Purchase Agreement and/or the
Guaranty and Security Agreement and/or the Pledge Agreements with the following
governmental bodies is required in order to perfect the security interests
granted thereunder:

 

•                                          The United States Patent and
Trademark Office and the United States Copyright Office

 

•                                          The Israeli Companies Register

 

•                                          The Israeli Patents, Trademarks and
Designs Office

 

•                                          The Israeli Register of Pledges

 

•                                          The Patents, Trademarks and Designs
Office of any other jurisdiction.

 

Subsequent recording and filing with the United States or Israeli Patent and
Trademark Office, and the United States Copyright Office and the Israeli
Companies Register may be necessary to perfect a Lien on registered patents,
trademarks, trademark applications and copyrights acquired by the Company or any
of its Subsidiaries after the date hereof.

 

(vi)          It has not filed or authorized the filing of (A) any financing
statement or analogous document under the UCC or any other applicable laws
covering any such Collateral, (B) any assignment in which it assigns any such
Collateral or any security agreement or similar instrument covering any such
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, or (C) any assignment in which it assigns any such
Collateral or any security agreement or similar instrument covering any such
Collateral with any foreign governmental, municipal or other office, in each
case, which financing statement, analogous document, assignment or other
instrument, as applicable, is still in effect, except for Liens expressly
permitted by the Secured Transaction Documents.

 

(vii)         The Security Interest in the Collateral owned or held by it or on
its behalf (A) is effective to vest in the Collateral Agent, on behalf of the
Secured Parties, the rights of the Collateral Agent in such Collateral as set
forth herein and (B) does not violate Regulation T, U or X as of the Applicable
Date.

 

(viii)        Immediately after the Applicable Date, (i) the fair value of the
assets of the Company and the Subsidiary Guarantors, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (ii) the present fair saleable value of the property of the Company
and the Subsidiary Guarantors, taken as a whole, will be greater than the amount
that will

 

16

--------------------------------------------------------------------------------


 

be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (iii) the Company and the Subsidiary Guarantors,
taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, and (iv) each of the Company and the Subsidiary Guarantors will not
have unreasonably small capital with which to conduct the business following
such date.

 

(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees as follows:

 

(i)            It will promptly notify the Collateral Agent in writing of any
change (A) in its legal name, (B) in the location of its chief executive office,
principal place of business, any office in which it maintains books or records
relating to any of the Collateral owned or held by it or on its behalf or,
except to the extent permitted by Section 3.1(b)(vii) or Section 3.2, any office
or facility at which any such Collateral is located (including the establishment
of any such new office or facility), (C) in its identity or legal or
organizational structure or its jurisdiction of formation, or (D) in its Federal
Taxpayer Identification Number.  It agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral with the priority
required hereby.

 

(ii)           It shall maintain, at its own cost and expense, such complete and
accurate Records with respect to the Collateral owned or held by it or on its
behalf as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which it is engaged, but in any event to include complete
accounting Records indicating all payments and proceeds received with respect to
any part of such Collateral.

 

(iii)          It shall, at its own cost and expense, take any and all actions
reasonably necessary to defend title to the Collateral owned or held by it or on
its behalf against all Persons and to defend the Security Interest in such
Collateral and the priority thereof against any Lien or other interest not
expressly permitted by the Secured Transaction Documents, and in furtherance
thereof, it shall not take, or permit to be taken, any action not otherwise
expressly permitted by the Secured Transaction Documents that could impair the
Security Interest or the priority thereof or any Secured Party’s rights in or to
such Collateral.

 

(iv)          The Collateral Agent and such Persons as the Collateral Agent may
designate shall have the right, at the cost and expense of such Grantor, to
inspect all of its Records (and to make extracts and copies from such Records),
to discuss its affairs with its officers and (to the extent consented to by such
independent accountants) independent accountants and to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral owned or held by or on
behalf of such Grantor, including, in the case of Receivables, Pledged Debt,
General Intangibles, Commercial Tort Claims or Collateral in the possession of
any third person, by contacting Account Debtors, contract parties or other
obligors thereon or any third person possessing such Collateral for the purpose
of making such a verification.  The Collateral Agent shall maintain the
confidentiality of all such information and shall have the absolute right to
share on a confidential basis any information it gains from such inspection or
verification with any Secured Party.

 

(v)           At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral owned or held by or on behalf of
such Grantor, and not permitted by the Secured Transaction Documents, and may
pay for the maintenance and preservation of such Collateral to the

 

17

--------------------------------------------------------------------------------


 

extent such Grantor fails to do so as required by the Secured Transaction
Documents, and such Grantor agrees, jointly with the other Grantors and
severally, to reimburse the Collateral Agent on demand for any payment made or
any expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any other Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Secured Transaction Documents.

 

(vi)          It shall not be excused from liability as a result of granting of
the security interest pursuant to this Guaranty and Security Agreement to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Collateral owned or held by it or on its behalf, all in accordance with the
terms and conditions thereof and it agrees, jointly with the other Grantors and
severally, to indemnify and hold harmless the Collateral Agent and the other
Secured Parties from and against any and all liability for such performance.

 

(vii)         It shall not make, or permit to be made, an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, or grant
any other Lien in respect of such Collateral, except as expressly permitted by
the Secured Transaction Documents.  Except as expressly permitted by the Secured
Transaction Documents, it shall not make or permit to be made any transfer of
such Collateral, and it shall remain at all times in possession of such
Collateral and the direct owner, beneficially and of record, of the Pledged
Equity Interests included in such Collateral, except that (A) Inventory may be
sold in the ordinary course of business and (B) unless and until the Collateral
Agent shall notify it that an Event of Default shall have occurred and be
continuing and that, during the continuance thereof, it shall not sell, convey,
lease, assign, transfer or otherwise dispose of any such Collateral (which
notice may be given by telephone if promptly confirmed in writing), it may use
and dispose of such Collateral in any lawful manner not inconsistent with the
provisions of this Guaranty and Security Agreement or any other Secured
Transaction Document.

 

Section 3.2             Equipment and Inventory

 

Each of the U.S. Grantors, jointly with the other U.S. Grantors and severally,
represents and warrants to the Collateral Agent and the other Secured Parties
that, except for such Equipment and Inventory that does not exceed a book value
of $50,000 in the aggregate for all U.S. Grantors as of the Applicable Date, all
of the Equipment and Inventory included in the Collateral owned or held by it or
on its behalf (other than mobile goods and Inventory and Equipment in transit)
is kept only at the locations specified on Schedule 3.2.  In addition, each U.S.
Grantor covenants and agrees that it shall not permit any Equipment or Inventory
owned or held by it or on its behalf to be in the possession or control of any
warehouseman, bailee, agent or processor for a period of greater than one
hundred and eighty (180) consecutive days, except for such Equipment or
Inventory that (i) was sent to customers for trial or evaluation in the ordinary
course of the Company’s business, provided that the book value of such Equipment
or Inventory does not exceed $2,000,000 in the aggregate for all U.S. Grantors,
(ii) is identified on Schedule 3.2, and/or (iii) is within the possession of the
Subsidiaries, unless such warehouseman, bailee, agent or processor shall have
been notified of the Security Interest and shall have agreed in writing to hold
such Equipment or Inventory subject to the Security Interest and the
instructions of the Collateral Agent and to waive and release any Lien held by
it with respect to such Equipment or Inventory, whether arising by operation of
law or otherwise.

 

18

--------------------------------------------------------------------------------


 

Section 3.3             Receivables

 

(a)           Representations and Warranties.  Each of the U.S. Grantors,
jointly with the other U.S. Grantors and severally, represents and warrants to
the Collateral Agent and the other Secured Parties that, except for Receivables
valued at less than $10,000 individually and $50,000 in the aggregate for all
U.S. Grantors, no Receivable is evidenced by an Instrument (other than checks
received in the ordinary course of business) or Chattel Paper that has not been
delivered to the Collateral Agent.

 

(b)           Covenants and Agreements.  Each U.S. Grantor hereby covenants and
agrees that:

 

(i)            At the reasonable request of the Collateral Agent, it shall mark
conspicuously, in form and manner reasonably satisfactory to the Collateral
Agent, all Chattel Paper, Instruments (other than checks received in the
ordinary course of business) and other evidence of any Receivables owned or held
by it or on its behalf (other than any delivered to the Collateral Agent as
provided herein and other than purchase orders sent to customers), as well as
the related Receivables Records, with an appropriate reference to the fact that
the Collateral Agent has a security interest therein.

 

(ii)           It will not, without the Collateral Agent’s prior written consent
(which consent shall not be unreasonably withheld), grant any extension of the
time of payment of any such Receivable, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Supporting
Obligation or Collateral Support relating thereto, or allow any credit or
discount whatsoever thereon, other than extensions, credits, discounts,
releases, compromises or settlements granted or made in the ordinary course of
business and consistent with its then current practices and in accordance with
such practices reasonably believed by such U.S. Grantor to be prudent.

 

(iii)          Except as otherwise provided in this Section and unless otherwise
determined by such Grantor in accordance with its good faith business judgment,
it shall continue to collect all amounts due or to become due to it under all
such Receivables (other than Other Receivables) and any Supporting Obligations
or Collateral Support relating thereto, and diligently exercise each material
right it may have thereunder, in each case at its own cost and expense, and in
connection with such collections and exercise, it shall, upon the occurrence and
during the continuance of an Event of Default, take such action as it or the
Collateral Agent may reasonably deem necessary.  Notwithstanding the foregoing,
the Collateral Agent shall have the right at any time after the occurrence and
during the continuance of an Event of Default to notify, or require such U.S.
Grantor to notify, any Account Debtor with respect to any such Receivable,
Supporting Obligation or Collateral Support of the Collateral Agent’s security
interest therein, and in addition, at any time during the continuation of an
Event of Default, the Collateral Agent may:  (i) direct such Account Debtor to
make payment of all amounts due or to become due to such U.S. Grantor thereunder
directly to the Collateral Agent and (ii) enforce, at the cost and expense of
such U.S. Grantor, collection thereof and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
U.S. Grantor would be able to have done.  If the Collateral Agent notifies such
U.S. Grantor that it has elected to collect any such Receivable, Supporting
Obligation or Collateral Support in accordance with the preceding sentence, any
payments thereof received by such U.S. Grantor shall not be commingled with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent hereunder and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary indorsement), and such U.S. Grantor shall not grant
any extension of the time of payment thereof, compromise, compound or settle the
same for less than the full amount thereof, release the same, wholly or partly,
or allow any credit or discount whatsoever thereon.

 

19

--------------------------------------------------------------------------------


 

(iv)          It shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Receivable.

 

(v)           During the continuance of an Event of Default, at the request of
the Collateral Agent, it shall direct each Account Debtor to make payment on
each Receivable to a Blocked Account or the Concentration Account.

 

Section 3.4             Investment Property

 

(a)           Representations and Warranties.  Each of the U.S. Grantors,
jointly with the other U.S. Grantors and severally, represents and warrants to
the Collateral Agent and the other Secured Parties that:

 

(i)            Schedule 3.4 sets forth, as of the Applicable Date, (i) all of
the Investment Property (other than (A) Receivables not evidenced by an
Instrument or Chattel Paper and (B) Equity Interests with an immaterial value)
owned or held by or on behalf of such U.S. Grantor to the extent not held in a
Securities Account and (ii) each Securities Account or commodities account
maintained by or on behalf of such U.S. Grantor.

 

(ii)           All Pledged Equity Interests have been duly authorized and
validly issued and are fully paid and nonassessable, and such U.S. Grantor is
the direct owner, beneficially and of record, thereof, free and clear of all
Liens (other than Liens expressly permitted by the Secured Transaction
Documents).

 

(iii)          All Pledged Debt other than Pledged Debt described on
Schedule 3.4 hereto have been duly authorized, issued and delivered and, where
necessary, authenticated, and constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(iv)          All Investment Property consisting of certificated securities,
Chattel Paper or Instruments other than checks received in the ordinary course
of business has been delivered to the Collateral Agent.

 

(v)           All Pledged Collateral held by a Securities Intermediary in a
Securities Account or a commodities account is in a Control Account.

 

(vi)          Other than the Pledged Equity Interests that constitute General
Intangibles, there is no Investment Property other than that represented by
certificated securities or Instruments in the possession of the Collateral
Agent.

 

(vii)         No Person other than the Collateral Agent or an Approved
Securities Intermediary has “control” (within the meaning of Article 8 of the
UCC) over any Investment Property of such U.S. Grantor.

 

(b)           Registration in Nominee Name; Denominations.  Each U.S. Grantor
hereby agrees that (i) without limiting Article 5, the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold any Investment Property in its own name as pledgee, the name
of its nominee (as pledgee or as sub agent) or the name of the applicable U.S.
Grantor, endorsed or assigned, where applicable, in blank or in favor of the
Collateral Agent, (ii) at the Collateral Agent’s

 

20

--------------------------------------------------------------------------------


 

request, such U.S. Grantor will promptly give to the Collateral Agent copies of
any material notices or other communications received by it with respect to any
Investment Property registered in its name, and (iii) the Collateral Agent shall
at all times have the right to exchange any certificates, instruments or other
documents representing or evidencing any Investment Property owned or held by or
on behalf of such U.S. Grantor for certificates, instruments or other documents
of smaller or larger denominations for any purpose consistent with this Guaranty
and Security Agreement.

 

(c)           Voting and Distributions.

 

(i)            Unless and until an Event of Default shall have occurred and be
continuing:

 

(A)          Each U.S. Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of the Investment
Property, or any part thereof, for any purpose consistent with the terms of this
Guaranty and Security Agreement and the other Secured Transaction Documents;
provided, however, that such U.S. Grantor will not be entitled to exercise any
such right if the result thereof could materially and adversely affect the
rights inuring to a holder of the Investment Property or the rights and remedies
of the Collateral Agent under this Guaranty and Security Agreement or any other
Secured Transaction Document or the ability of the Collateral Agent to exercise
the same.

 

(B)           The Collateral Agent shall execute and deliver to each U.S.
Grantor, or cause to be executed and delivered to each U.S. Grantor, all such
proxies, powers of attorney and other instruments as such U.S. Grantor may
reasonably request for the purpose of enabling it to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
subsection (c)(i)(A) and to receive the cash payments it is entitled to receive
pursuant to subsection (c)(i)(C).

 

(C)           Each U.S. Grantor shall be entitled to receive, retain and use any
and all cash dividends, interest and principal paid on the Investment Property
owned or held by it or on its behalf to the extent and only to the extent that
such cash dividends, interest and principal are not prohibited by, and otherwise
paid in accordance with, the terms and conditions of the Securities Purchase
Agreement, the other Secured Transaction Documents and applicable laws.  All non
cash dividends, interest and principal, and all dividends, interest and
principal paid or payable in cash or otherwise in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Investment Property,
whether paid or payable in cash or otherwise, whether resulting from a
subdivision, combination or reclassification of the outstanding Pledged Equity
Interests in any issuer of any Investment Property or received in exchange for
any Investment Property, or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Collateral, and, if received by such U.S. Grantor, shall not be commingled with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent
hereunder and shall be forthwith delivered to the Collateral Agent in the same
form as so received (with any necessary endorsement).

 

(ii)           Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default:

 

21

--------------------------------------------------------------------------------


 

(A)          Upon the direction of the Collateral Agent, all rights of each U.S.
Grantor to dividends, interest or principal that it is authorized to receive
pursuant to subsection (c)(i)(C) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest or
principal, as applicable.  All dividends, interest and principal received by or
on behalf of any U.S. Grantor contrary to the provisions of this Section shall
be held in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such U.S. Grantor and shall be forthwith
delivered to the Collateral Agent upon demand in the same form as so received
(with any necessary endorsement).  Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
subsection (c)(ii)(A) shall be retained by the Collateral Agent in an account to
be established in the name of the Collateral Agent, for the ratable benefit of
the Secured Parties, upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 6.2.  Subject to the
provisions of this subsection (c)(ii)(A), such account shall at all times be
under the sole dominion and control of the Collateral Agent, and the Collateral
Agent shall at all times have the sole right to make withdrawals therefrom and
to exercise all rights with respect to the funds and other property from time to
time deposited therein or credited thereto as set forth in the Secured
Transaction Documents.  After all Events of Default have been cured or waived,
the Collateral Agent shall, within five Business Days after all such Events of
Default have been cured or waived, repay to the applicable U.S. Grantor all cash
dividends, interest and principal (without interest) that such U.S. Grantor
would otherwise be permitted to retain pursuant to the terms of
subsection (c)(i)(C) and which remain in such account.

 

(B)           Upon the direction of the Collateral Agent, all rights of each
U.S. Grantor to exercise the voting and consensual rights and powers it is
entitled to exercise pursuant to subsection (c)(i)(A), and the obligations of
the Collateral Agent under subsection (c)(i)(B), shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers, provided that, unless otherwise directed by the
Required Investors, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit such U.S.
Grantor to exercise such rights.  After all Events of Default have been cured or
waived, the applicable U.S. Grantor will have the right to exercise the voting
and consensual rights and powers that it would otherwise be entitled to exercise
pursuant to the terms of subsection (c)(i)(A).

 

(d)           Covenants and Agreements.  Each U.S. Grantor hereby covenants and
agrees as follows:

 

(i)            Each U.S. Grantor agrees that it will not establish or maintain,
or permit any other U.S. Grantor to establish or maintain, any Securities
Account or commodities account that is not a Control Account.

 

(ii)           In the event (A) any U.S. Grantor or any Approved Securities
Intermediary shall, after the date hereof, terminate an agreement with respect
to the maintenance of a Control Account for any reason, (B) the Collateral Agent
shall demand the termination of an agreement with respect to the maintenance of
a Control Account as a result of the failure of an Approved Securities
Intermediary to comply with the terms of the applicable Control Account Letter,
or (C) the Collateral Agent determines in its sole discretion that the financial
condition of an Approved Securities Intermediary has materially deteriorated,
such U.S. Grantor agrees to promptly transfer the assets held in such Control
Account to another Control Account reasonably acceptable to the Collateral
Agent.

 

22

--------------------------------------------------------------------------------


 

Section 3.5             Letter of Credit Rights

 

Each of the U.S. Grantors, jointly with the other U.S. Grantors and severally,
represents and warrants to the Collateral Agent and the other Secured Parties
that Schedule 3.5 sets forth, as of the Applicable Date, each letter of credit
giving rise to a Letter of Credit Right included in the Collateral owned or held
by or on behalf of such U.S. Grantor.

 

Section 3.6             Intellectual Property Collateral

 

(a)           Representations and Warranties.  Each of the Grantors, jointly
with the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that Schedule 3.6 sets forth, as of the
Applicable Date, all of the Patents, Patent Licenses, Trademarks, Trademark
Licenses, Copyrights, Copyright Licenses, Trade Secret Licenses and Domain Names
included in the Collateral owned or held by or on behalf of such Grantor.

 

(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees as follows:

 

(i)            It will not, nor will it permit any of its licensees (or
sublicensees) to, do any act, or omit to do any act, whereby any Patent that is
related to the conduct of its business may become invalidated or dedicated to
the public, and it shall continue to mark any products covered by a Patent with
the relevant patent number as necessary and sufficient to establish and preserve
its maximum rights under applicable patent laws.

 

(ii)           It will (either directly or through its licensees or its
sublicensees), for each Trademark that is necessary for the conduct of its
business, (A) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non use, (B) maintain the quality of products and
services offered under such Trademark, (C) display such Trademark with notice of
Federal or other analogous registration to the extent necessary and sufficient
to establish and preserve its rights under applicable law, and (D) not knowingly
use or knowingly permit the use of such Trademark in violation of any third
party’s valid and legal rights.

 

(iii)          It will (either directly or through its licensees or its
sublicensees), for each work covered by a Copyright that is related to the
conduct of its business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

 

(iv)          It will promptly notify the Collateral Agent in writing if it
knows or has reason to know that any Intellectual Property material to the
conduct of its business may become abandoned, lost or dedicated to the public,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office or the United States Copyright Office, or any
similar offices or tribunals in the United States or any other country)
regarding such Grantor’s ownership of any such Intellectual Property, its right
to register the same, or to keep and maintain the same.

 

(v)           In no event shall it, either directly or through any agent,
employee, licensee or designee, file an application for any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar offices in the United States or any other
country, unless it promptly notifies the Collateral Agent in writing thereof
and, upon request of the Collateral Agent, executes and delivers any and all
agreements, instruments, documents and papers as the Collateral Agent may
request to evidence the Collateral Agent’s security interest in such
Intellectual

 

23

--------------------------------------------------------------------------------


 

Property, and such Grantor hereby appoints the Collateral Agent as its attorney
in fact to execute and file such writings for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; such power, being coupled
with an interest, is irrevocable.

 

(vi)          It will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
the United States Copyright Office or any similar offices or tribunals in the
United States, Israel and the European Union, and except as otherwise determined
in its good faith business judgment, any other country, to maintain and pursue
each material application relating to the Intellectual Property owned or held by
it or on its behalf (and to obtain the relevant grant or registration) and to
maintain each issued Patent and each registered Trademark and Copyright that is
material to the conduct of its business, including timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if consistent, in good faith, with good
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.  In the event that it has reason to believe
that any Intellectual Property material to the conduct of its business has been
or is about to be infringed, misappropriated or diluted by a third party, it
promptly shall notify the Collateral Agent in writing and shall, if consistent
with good business judgment, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as are appropriate
under the circumstances to protect such Intellectual Property.

 

(vii)         During the continuance of an Event of Default, it shall use its
best efforts to obtain all requisite consents or approvals by the licenser of
each License to effect the assignment (as collateral security) of all of its
right, title and interest thereunder to the Collateral Agent or its designee.

 

(viii)        It shall take all steps reasonably necessary to protect the
secrecy of all Trade Secrets relating to the products and services sold or
delivered under or in connection with the Intellectual Property owned or held by
or on its behalf, including entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents.

 

(ix)           It shall in accordance with its past practices continue to
collect all amounts due or to become due to such Grantor under all Intellectual
Property, and diligently exercise each material right it may have thereunder, in
each case at its own cost and expense, and in connection with such collections
and exercise, it shall, upon the occurrence and during the continuance of an
Event of Default, take such action as it or the Collateral Agent may reasonably
deem necessary.  Notwithstanding the foregoing, the Collateral Agent shall have
the right at any time after the occurrence and during the continuance of an
Event of Default to notify, or require such Grantor to notify, any relevant
obligors with respect to such amounts of the Collateral Agent’s security
interest therein.

 

Section 3.7             Commercial Tort Claims

 

(a)           Representations and Warranties.  Each of the U.S. Grantors,
jointly with the other U.S. Grantors and severally, represents and warrants to
the Collateral Agent and the other Secured Parties that Schedule 3.7 sets forth,
as of the Applicable Date, all Commercial Tort Claims made by it or on its
behalf or to which it otherwise has any right, title or interest.

 

(b)           Covenants and Agreements.  Each U.S. Grantor hereby covenants and
agrees that promptly after the same shall have been commenced, it shall provide
to the Collateral Agent written notice of any Commercial Tort Claim and any
judgment, settlement or other disposition thereof.

 

24

--------------------------------------------------------------------------------


 

Section 3.8             Deposit Accounts; Control Accounts

 

(a)           Representations and Warranties.  The only Deposit Accounts
maintained by any U.S. Grantor on the Applicable Date are those listed on
Schedule 3.8 which sets forth such information separately for each U.S. Grantor.

 

(b)           Covenants and Agreements.  Each U.S. Grantor hereby covenants and
agrees as follows:

 

Upon the direction of the Collateral Agent following the occurrence or during
the continuance of an Event of Default, each U.S. Grantor shall cause the
financial institution where any Deposit Account is maintained to enter in to a
Blocked Account Letter with respect to such Deposit Account, other than any
Deposit Account where (1) the amount of cash on deposit in any such account
shall not exceed $50,000 (exclusive of the amounts in accounts for unpaid
payroll, payroll taxes and withholding taxes), and (2) the aggregate amount of
cash on deposit in all accounts other than the Concentration Account or a
Blocked Account shall not exceed $100,000 (exclusive of the amounts in accounts
for unpaid payroll, payroll taxes and withholding taxes).

 

ARTICLE 4.

FURTHER ASSURANCES

 

Each Grantor hereby covenants and agrees, at its own cost and expense, to
execute, acknowledge, deliver and/or cause to be duly filed all such further
agreements, instruments and other documents (including favorable legal opinions
in connection with any Transaction) that may be reasonably requested by the
Collateral Agent, and take all such further actions, that the Collateral Agent
may from time to time reasonably request to preserve, protect and perfect the
Security Interest granted by it and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with its
execution and delivery of this Guaranty and Security Agreement, the granting by
it of the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith.  In addition, to the extent
permitted by applicable law, each Grantor hereby irrevocably authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral owned or held
by it or on its behalf without the signature of such Grantor and additionally
agrees that a photographic or other reproduction of this Guaranty and Security
Agreement may be filed with the United States Patent and Trademark Office and/or
the United States Copyright Office, as applicable.  Each Grantor hereby further
irrevocably authorizes the Collateral Agent to file a Record or Records,
including financing statements, in all jurisdictions and with all filing offices
that the Collateral Agent may determine, in its sole and absolute discretion,
are necessary, advisable or prudent to perfect the Security Interest granted by
it and agrees that such financing statements may describe the Collateral owned
or held by it or on its behalf in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner that the Collateral Agent may determine, in its sole and
absolute discretion, is necessary, advisable or prudent to perfect the Security
Interest granted by such Grantor, including describing such property as “all
assets” or “all personal property.”

 

ARTICLE 5.

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

Each Grantor hereby appoints the Collateral Agent and any officer or agent
thereof, as its true and lawful agent and attorney in fact for the purpose of
carrying out the provisions of this Guaranty and

 

25

--------------------------------------------------------------------------------


 

Security Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest, and
without limiting the generality of the foregoing, the Collateral Agent shall
have the right, with power of substitution for such Grantor and in such
Grantor’s name or otherwise, for the use and benefit of the Collateral Agent and
the other Secured Parties, upon the occurrence and during the continuance of an
Event of Default and at such other time or times permitted by the Secured
Transaction Documents, (i) to receive, endorse, assign and/or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral owned or held by it or on its behalf or any
part thereof; (ii) to demand, collect, receive payment of, give receipt for, and
give discharges and releases of, any of such Collateral; (iii) to sign the name
of such U.S. Grantor on any invoice or bill of lading relating to any of such
Collateral; (iv) to send verifications of Receivables owned or held by it or on
its behalf to any Account Debtor; (v) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on any of the Collateral owned or
held by it or on its behalf or to enforce any rights in respect of any of such
Collateral; (vi) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to any of such Collateral; (vii) to notify, or to
require such U.S. Grantor to notify, Account Debtors and other obligors to make
payment directly to the Collateral Agent, and (viii) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of such Collateral, and to do all other acts and things necessary to carry out
the purposes of this Guaranty and Security Agreement, as fully and completely as
though the Collateral Agent were the absolute owner of such Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent or any other Secured Party to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Collateral Agent or any other Secured Party, or to
present or file any claim or notice, or to take any action with respect to any
of the Collateral or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken or omitted to be taken by the
Collateral Agent or any other Secured Party with respect to any of the
Collateral shall give rise to any defense, counterclaim or offset in favor of
such Grantor or to any claim or action against the Collateral Agent or any other
Secured Party.  The provisions of this Article shall in no event relieve any
Grantor of any of its obligations hereunder or under the other Secured
Transaction Documents with respect to any of the Collateral or impose any
obligation on the Collateral Agent or any other Secured Party to proceed in any
particular manner with respect to any of the Collateral, or in any way limit the
exercise by the Collateral Agent or any other Secured Party of any other or
further right that it may have on the date of this Guaranty and Security
Agreement or hereafter, whether hereunder, under any other Secured Transaction
Document, by law or otherwise.  Any sale pursuant to the provisions of this
paragraph shall be deemed to conform to the commercially reasonable standards as
provided in Part 6 of Article 9 of the UCC.

 

ARTICLE 6.

REMEDIES UPON DEFAULT

 

Section 6.1             Remedies Generally

 

(a)           General Rights.  Upon the occurrence and during the continuance of
an Event of Default, each Grantor agrees to deliver each item of Collateral
owned or held by it or on its behalf to the Collateral Agent on demand, and it
is agreed that the Collateral Agent shall have the right to take any of or all
the following actions at the same or different times to the extent permitted by
law:  (i) with respect to any Collateral consisting of Intellectual Property or
Commercial Tort Claims, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any such Collateral by the applicable
Grantors to the Collateral Agent, or, in the case of Intellectual Property, to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis,

 

26

--------------------------------------------------------------------------------


 

any such Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (ii) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral owned or
held by it or on its behalf and without liability for trespass to enter any
premises where such Collateral may be located for the purpose of taking
possession of or removing such Collateral and, generally, to exercise any and
all rights afforded to a secured party under the UCC or other applicable law. 
Without limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of any of the Collateral owned or
held by or on behalf of such Grantor, at public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate.  The Collateral
Agent shall be irrevocably authorized at any such sale of such Collateral
constituting securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing such Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold.  Each
such purchaser at any such sale shall hold the property sold absolutely, free
from any claim or right on the part of the applicable Grantor, and such Grantor
hereby waives (to the extent permitted by law) all rights of redemption, stay,
valuation and appraisal which such Grantor now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.

 

(b)           Sale of Collateral.  The Collateral Agent shall give each Grantor
ten days’ written notice (which such Grantor agrees is reasonable notice within
the meaning of Part 6 of Article 9 of the UCC) of the Collateral Agent’s
intention to make any sale of any of the Collateral owned or held by or on
behalf of such Grantor.  Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which such Collateral will first be offered
for sale at such board or exchange.  Any such public sale shall be held at such
time or times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice (if any) of such sale.  At any
such sale, the Collateral to be sold may be sold in one lot as an entirety or in
separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of any of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Collateral Agent until the sale price
is paid by the purchaser or purchasers thereof, but the Collateral Agent shall
not incur any liability in case any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may be sold again upon like notice.  At any public (or, to the
extent permitted by applicable law, private) sale made pursuant to this Section,
any Secured Party may bid for or purchase, free (to the extent permitted by
applicable law) from any right of redemption, stay, valuation or appraisal on
the part of such Grantor (all said rights being also hereby waived and released
to the extent permitted by law), any of the Collateral offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from such Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to such Grantor
therefor.  For purposes hereof, (i) a written agreement to purchase any of the
Collateral shall be treated as a sale thereof, (ii) the Collateral Agent shall
be free to carry out such sale pursuant to such agreement, and (iii) no Grantor
shall be entitled to the return of any of the Collateral subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall

 

27

--------------------------------------------------------------------------------


 

have been remedied and the Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose upon any of the
Collateral and to sell any of the Collateral pursuant to a judgment or decree of
a court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.  Without limiting the generality of the foregoing,
each Grantor agrees as follows:  (A) if the proceeds of any sale of the
Collateral owned or held by it or on its behalf pursuant to this Article are
insufficient to pay all the Obligations, it shall be liable for the resulting
deficiency and the fees, charges and disbursements of any counsel employed by
the Collateral Agent or any other Secured Party to collect such deficiency,
(B) it hereby waives any claims against the Collateral Agent arising by reason
of the fact that the price at which any such Collateral may have been sold at
any private sale pursuant to this Article was less than the price that might
have been obtained at a public sale, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree, (C) there is no adequate remedy at law for failure by it to comply with
the provisions of this Section and that such failure would not be adequately
compensible in damages, and therefore agrees that its agreements in this
Section may be specifically enforced, (D) the Collateral Agent may sell any such
Collateral without giving any warranties as to such Collateral, and the
Collateral Agent may specifically disclaim any warranties of title or the like,
and (E) the Collateral Agent shall have no obligation to marshall any such
Collateral.

 

Section 6.2             Application of Proceeds of Sale

 

The Collateral Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, as follows:

 

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Guaranty and Security Agreement, any other Secured
Transaction Document or any of the Obligations, including all out of pocket
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Secured Transaction Document on behalf of any Grantor and any
other reasonable out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Secured Transaction
Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the applicable Grantor, its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Guaranty and Security Agreement.  Upon any sale of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

28

--------------------------------------------------------------------------------


 

Section 6.3             Investment Property

 

In view of the position of each Grantor in relation to the Investment Property,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
securities laws”) with respect to any disposition of the Investment Property
permitted hereunder.  Each U.S. Grantor understands that compliance with the
Federal securities laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Investment Property, and might also limit the extent to which or
the manner in which any subsequent transferee of any Investment Property could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  Each U.S.
Grantor recognizes that in light of such restrictions and limitations the
Collateral Agent may, with respect to any sale of the Investment Property, limit
the purchasers to those who will agree, among other things, to acquire such
Investment Property for their own account, for investment, and not with a view
to the distribution or resale thereof.  Each U.S. Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (i) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Investment
Property, or any part thereof, shall have been filed under the Federal
securities laws and (ii) may approach and negotiate with a single potential
purchaser to effect such sale.  Each U.S. Grantor acknowledges and agrees that
any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Investment Property at a price that
the Collateral Agent, in its discretion, may in good faith deem reasonable under
the circumstances, notwithstanding the possibility that a substantially higher
price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a single purchaser were approached. 
The provisions of this Section will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells any such Investment
Property.

 

Section 6.4             Grant of License to Use Intellectual Property

 

For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Article, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, non exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or sub
license any of the Collateral consisting of Intellectual Property now owned or
held or hereafter acquired or held by or on behalf of such Grantor, and wherever
the same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. 
The use of such license by the Collateral Agent shall be exercised, at the
option of the Collateral Agent, upon the occurrence and during the continuation
of an Event of Default; provided that any license, sub license or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon such Grantor notwithstanding any subsequent cure of an Event of
Default.  Any royalties and other payments received by the Collateral Agent
shall be applied in accordance with Section 6.2.

 

29

--------------------------------------------------------------------------------


 

ARTICLE 7.

REIMBURSEMENT OF COLLATERAL AGENT

 

Each Grantor agrees, jointly with the other Grantors and severally, to pay to
the Collateral Agent the amount of any and all reasonable out-of-pocket
expenses, including the fees, other charges and disbursements of counsel and of
any experts or agents, that the Collateral Agent may incur in connection with
(i) the administration of this Guaranty and Security Agreement relating to such
Grantor or any of its property, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral owned or
held by or on behalf of such Grantor, (iii) the exercise, enforcement or
protection of any of the rights of the Collateral Agent hereunder relating to
such Grantor or any of its property, or (iv) the failure by such Grantor to
perform or observe any of the provisions hereof.  Without limitation of its
indemnification obligations under the other Secured Transaction Documents, each
of the Grantors agrees, jointly with the other Grantors and severally, to
indemnify the Collateral Agent and each Related Party thereof (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related out-of-pocket
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (a) the execution or delivery by such Grantor
of this Guaranty and Security Agreement or any other Secured Transaction
Document or any agreement or instrument contemplated hereby or thereby, or the
performance by such Grantor of its obligations under the Secured Transaction
Documents and the other transactions contemplated thereby or (b) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  Any amounts
payable as provided hereunder shall be additional Obligations secured hereby and
by the other Secured Transaction Documents.  The provisions of this
Section shall remain operative and in full force and effect regardless of the
termination of this Guaranty and Security Agreement or any other Secured
Transaction Document, the consummation of the transactions contemplated hereby
or thereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Guaranty and Security
Agreement or any other Secured Transaction Document or any investigation made by
or on behalf of the Collateral Agent or any other Secured Party.  All amounts
due under this Section shall be payable within ten days of written demand
therefor and shall bear interest at the rate of 9.50% per annum.

 

ARTICLE 8.

WAIVERS; AMENDMENTS

 

No failure or delay of the Collateral Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Secured Transaction Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of this
Guaranty and Security Agreement or any other Secured Transaction Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on any Grantor in any case shall
entitle such Grantor to any other or further notice or demand in similar or
other circumstances.  Neither this Guaranty and Security Agreement nor any
provision hereof may be waived, amended, supplemented or otherwise

 

30

--------------------------------------------------------------------------------


 

modified, or any departure therefrom consented to, except pursuant to an
agreement or agreements in writing entered into by the Grantors and Investors
holding more than a majority of the aggregate principal amount of the Senior
Secured Notes then outstanding, provided that no such agreement shall waive,
amend, supplement or otherwise modify, or consent to a departure to, the rights
or duties of the Collateral Agent hereunder without the prior written consent of
the Collateral Agent.

 

ARTICLE 9.

SECURITY INTEREST ABSOLUTE

 

All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Securities
Purchase Agreement, any other Secured Transaction Document, any agreement with
respect to any of the Obligations, or any other agreement or instrument relating
to any of the foregoing, (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other waiver,
amendment, supplement or other modification of, or any consent to any departure
from, the Securities Purchase Agreement, any other Secured Transaction Document
or any other agreement or instrument relating to any of the foregoing, (iii) any
exchange, release or non-perfection of any Lien on any other collateral, or any
release or waiver, amendment, supplement or other modification of, or consent
under, or departure from, any guaranty, securing or guaranteeing all or any of
the Obligations, or (iv) any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Grantor in respect of the
Obligations or in respect of this Guaranty and Security Agreement or any other
Secured Transaction Document.

 

ARTICLE 10.

TERMINATION; RELEASE

 

This Guaranty and Security Agreement and the Security Interest shall terminate
when the Obligations shall have been finally and indefeasibly paid in full. 
Upon (i) any sale, transfer or other disposition permitted by the Secured
Transaction Documents (other than any sale, transfer or other disposition of any
Collateral that would, immediately after giving effect thereto, continue to be
Collateral but for the release of the Security Interest therein pursuant to this
clause) or (ii) the effectiveness of any written consent to the release of the
Security Interest in any Collateral pursuant to Article 8, the Security Interest
in such Collateral shall be automatically released.  In addition, if any of the
Pledged Equity Interests in any Subsidiary are sold, transferred or otherwise
disposed of pursuant to a transaction permitted by the Secured Transaction
Documents and, immediately after giving effect thereto, such Subsidiary or
subsidiary, as applicable, would no longer be a Subsidiary or a subsidiary, as
applicable, then the obligations of such Subsidiary or subsidiary, as
applicable, under this Guaranty and Security Agreement and the Security Interest
in the Collateral owned or held by or on behalf of such Subsidiary or such
subsidiary, as applicable, shall be automatically released.  In connection with
any termination or release pursuant to this Section, the Collateral Agent shall
execute and deliver to the applicable Grantor, and hereby authorizes the filing
of, at such Grantor’s cost and expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor may reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Article shall be without recourse to or warranty by the
Collateral Agent or any other Secured Party.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 11.

ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS

 

Upon execution and delivery after the date hereof by the Collateral Agent and a
Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary Guarantor
and an Israeli Grantor or U.S. Grantor, as applicable, hereunder with the same
force and effect as of the date of such execution as if originally named as a
Subsidiary Guarantor and a U.S. Grantor or Israeli Grantor, as applicable,
herein (each an “Additional Subsidiary Guarantor and Grantor”).  The execution
and delivery of any Supplement shall not require the consent of any other
Grantor hereunder.  The rights and obligations of each Grantor hereunder and
each Grantor and other party (other than an Investor) under the Secured
Transaction Documents shall remain in full force and effect notwithstanding the
addition of any Additional Subsidiary Guarantor and Grantor as a party to this
Guaranty and Security Agreement.

 

ARTICLE 12.

COLLATERAL AGENT

 

Each Investor hereby irrevocably appoints the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as an Investor as any other investor and may exercise
the same as though it were not the Collateral Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Collateral Agent hereunder.

 

The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(i) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement, and (iii) except as
expressly set forth herein, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Collateral Agent or any of its Affiliates in
any capacity.  The Collateral Agent shall not be liable for any action taken or
not taken by it in the absence of its own gross negligence or willful
misconduct.  The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Collateral Agent by the Company or an Investor (and, promptly after its receipt
of any such notice, it shall give each Investor and the Company notice thereof),
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with any Secured Transaction Document, (b) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth therein, (d) the validity,
enforceability, effectiveness or genuineness thereof or any other agreement,
instrument or other document or (e) the satisfaction of any condition set forth
in herein, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.

 

32

--------------------------------------------------------------------------------


 

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  The Collateral Agent may consult with legal counsel (who may be
counsel for the Grantors), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub agents appointed by the Collateral
Agent, provided that no such delegation shall serve as a release of the
Collateral Agent or waiver by the Company of any rights hereunder.  The
Collateral Agent and any such sub agent may perform any and all its duties and
exercise its rights and powers through their respective affiliates.  The
exculpatory provisions of the preceding paragraphs shall apply to any such sub
agent and to the affiliates of the Collateral Agent and any such sub agent, and
shall apply to their respective activities acting for the Collateral Agent.

 

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Investors and the Company.  Upon any such resignation, the
Investors shall have the right to appoint a successor.  If no successor shall
have been so appointed by the Investors and shall have accepted such appointment
within 30 days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the Investors,
appoint a successor Collateral Agent which shall be a bank with an office in New
York, New York, or an affiliate of any such bank.  Upon the acceptance of its
appointment as Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder.  After the Collateral
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Collateral Agent, its sub agents and
their respective affiliates in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Agent.

 

Each Investor acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Investor and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Secured Transaction Documents.  Each Investor also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Investor and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Secured
Transaction Document, any related agreement or any document furnished thereunder

 

ARTICLE 13.

NOTICES

 

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including facsimile or similar writing) and shall be given
to such party at its address or facsimile number set forth below or such other
address or facsimile number as such party may hereafter specify by notice to the
other parties listed below:

 

33

--------------------------------------------------------------------------------


 

(a)           If to the Company:

 

Vyyo Inc.

4015 Miranda Avenue

First Floor

Palo Alto, CA 94304-1218

Telephone:  (650) 319-4000

Facsimile:  (650) 319-4022

Attention:  General Counsel

 

(b)           If to a Subsidiary Guarantor:  At its address for notices set
forth on Schedule I.

 

(c)           If to the Collateral Agent:

 

Goldman, Sachs & Co.

One New York Plaza

New York, NY  10004

Telephone:  (212) 902-4934

Facsimile:  (212) 346-3124

Attention:  Nick Advani

 

 

with a copy to:

 

Goldman, Sachs & Co.
One New York Plaza
New York, NY  10004
Facsimile:  (212) 256-4104
Telephone:  (212) 902-7952

Attention:  Connie J. Shoemaker

 

and

 

Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, NY  10022
Facsimile:  (212) 895-2900
Telephone:  (212) 895-2110
Attention:  Stuart Bressman, Esq.

 

Each such notice, request or other communication shall be effective (i) upon
receipt (provided, however, that notices received on a Saturday, Sunday or legal
holiday or after 6:30 p.m. (New York City time) on any other day will be deemed
to have been received on the next Business Day), if given by facsimile
transmission, (ii) the Business Day following the date of delivery with a
nationally recognized overnight courier service or (iii) if given by any other
means, when delivered at the address specified in this Article 13.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 14.

BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

 

Whenever in this Guaranty and Security Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party, and all covenants, promises and agreements by or on
behalf of any Grantor that are contained in this Guaranty and Security Agreement
shall bind and inure to the benefit of each party hereto and its successors and
assigns.  This Guaranty and Security Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties, and their respective successors and assigns,
except that no Grantor shall have the right to assign its rights or obligations
hereunder or any interest herein or in any of the Collateral (and any such
attempted assignment shall be void), except as expressly contemplated by this
Guaranty and Security Agreement or the other Secured Transaction Documents. 
This Guaranty and Security Agreement shall be construed as a separate agreement
with respect to each of the Grantors and may be amended, supplemented, waived or
otherwise modified or released with respect to any Grantor without the approval
of any other Grantor and without affecting the obligations of any other Grantor
hereunder.

 

ARTICLE 15.

SURVIVAL OF AGREEMENT; SEVERABILITY

 

All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Guaranty and Security Agreement or any other
Secured Transaction Document shall be considered to have been relied upon by the
Collateral Agent and the other Secured Parties and shall survive the execution
and delivery of any Secured Transaction Document and the making of any Loan,
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect until this Guaranty and Security
Agreement shall terminate.  In the event any one or more of the provisions
contained in this Guaranty and Security Agreement or in any other Secured
Transaction Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

ARTICLE 16.

GOVERNING LAW

 

THIS GUARANTY AND SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 17.

COUNTERPARTS

 

This Guaranty and Security Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract (subject to Article 14), and shall become effective as provided
in Article 14.  Delivery of an executed counterpart of this Guaranty and
Security Agreement by facsimile transmission shall be as effective as delivery
of a manually executed counterpart of this Guaranty and Security Agreement.

 

ARTICLE 18.

HEADINGS

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guaranty and Security
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Guaranty and Security Agreement.

 

ARTICLE 19.

JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS

 

(a)           EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES’ DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE SECURED PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE COMPANY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(b)           EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND SECURITY
AGREEMENT OR ANY OTHER SECURED TRANSACTION DOCUMENT IN ANY COURT REFERRED TO IN
THE PRECEDING PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

36

--------------------------------------------------------------------------------


 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE 13.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

ARTICLE 20.

 

WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY AND SECURITY AGREEMENT
OR ANY OTHER SECURED TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND SECURITY AGREEMENT AND THE OTHER SECURED TRANSACTION
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

[Signature Pages Follows]

 

37

--------------------------------------------------------------------------------


 

VYYO, INC.
GUARANTY AND SECURITY AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty and
Security Agreement as of the day and year first above written.

 

 

VYYO INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FOREIGN SUBSIDIARIES

 

 

 

 

VYYO LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

XTEND NETWORKS LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

DOMESTIC SUBSIDIARY

 

 

 

 

 

 

XTEND NETWORKS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

GOLDMAN, SACHS & CO.,
as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO.,
as an Investor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO GUARANTY AND SECURITY AGREEMENT

 

List of Subsidiary Guarantors and Addresses for Notices

 

U.S Subsidiary

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Israeli Subsidiary

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(a)(i)
TO GUARANTY AND SECURITY AGREEMENT

 

List of Chief Executive Offices, Jurisdictions of Organization, Federal Employer
Identification
Numbers and Company Organizational Numbers

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(a)(ii)
TO GUARANTY AND SECURITY AGREEMENT

 

List of Legal and Other Names

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1(a)(v)
TO GUARANTY AND SECURITY AGREEMENT

 

List of Filing Offices

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.2
TO GUARANTY AND SECURITY AGREEMENT

 

List of Locations of Equipment and Inventory

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.3
TO GUARANTY AND SECURITY AGREEMENT

 

List of Other Receivables

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.4
TO GUARANTY AND SECURITY AGREEMENT

 

List of Pledged Collateral, Investment Property and Securities Accounts

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.5
TO GUARANTY AND SECURITY AGREEMENT

 

List of Letters of Credit

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.6
TO GUARANTY AND SECURITY AGREEMENT

 

List of Intellectual Property

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.7
TO GUARANTY AND SECURITY AGREEMENT

 

List of Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.8
TO GUARANTY AND SECURITY AGREEMENT

 

List of Deposit Accounts

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO GUARANTY AND SECURITY AGREEMENT

 

FORM OF SUPPLEMENT

 

SUPPLEMENT NO.     , dated as of                             , to the GUARANTY
AND SECURITY AGREEMENT, dated as of March 22, 2006, among Vyyo Inc., a Delaware
corporation (the “Company”), the subsidiaries of the Company party thereto, and
Goldman, Sachs & Co., as Collateral Agent (as amended, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”).

 

Reference is made to the Securities Purchase Agreement, dated as of March 18,
2006, among the Company and the investors from time to time party thereto (as
amended, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”).  Capitalized terms (and the term “subsidiary”) used herein
and not defined herein shall have the meanings assigned to such terms in the
Guaranty and Security Agreement.

 

The Grantors have entered into the Guaranty and Security Agreement in order to
induce the Investors to enter into the Securities Purchase Agreement and
purchase the Senior Secured Notes.  Article 11 of the Guaranty and Security
Agreement provides that additional Subsidiaries may become Subsidiary Guarantors
and Grantors under the Guaranty and Security Agreement by execution and delivery
of an instrument in the form of this Supplement.  The undersigned Subsidiary
(the “New Subsidiary Guarantor and Grantor”) is executing this Supplement in
accordance with the requirements of the Senior Secured Notes to become a
Subsidiary Guarantor and Grantor under the Guaranty and Security Agreement as
consideration for the Senior Secured Notes previously made.

 

Accordingly, the Collateral Agent and the New Subsidiary Guarantor and Grantor
hereby agree as follows:

 

1.             In accordance with Article 11 of the Guaranty and Security
Agreement, the New Subsidiary Guarantor and Grantor by its signature below
becomes a Subsidiary Guarantor and a Grantor under the Guaranty and Security
Agreement with the same force and effect as if originally named therein as a
Subsidiary Guarantor and a Grantor, and the New Subsidiary Guarantor and Grantor
hereby agrees to all the terms and provisions of the Guaranty and Security
Agreement applicable to it as a Subsidiary Guarantor and a Grantor thereunder. 
In furtherance of the foregoing, the New Subsidiary Guarantor and Grantor, as
security for the payment and performance in full of the Obligations, does hereby
create and grant to the Collateral Agent (and its successors and assigns), for
the benefit of the Secured Parties (and their successors and assigns), a
security interest in and lien on all of the New Subsidiary Guarantor and
Grantor’s right, title and interest in and to the Collateral (as defined in the
Guaranty and Security Agreement) owned or held by or on behalf of the New
Subsidiary Guarantor and Grantor.  Each reference to a “Subsidiary Guarantor” or
to a “Grantor” in the Guaranty and Security Agreement shall be deemed to include
the New Subsidiary Guarantor and Grantor.  The Guaranty and Security Agreement
is hereby incorporated herein by reference.

 

2.             The New Subsidiary Guarantor and Grantor represents and warrants
to the Collateral Agent and the other Secured Parties that (i) this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, (ii) set
forth on the Schedules attached hereto are true and complete schedules of all of
the information that would have been required to have been

 

--------------------------------------------------------------------------------


 

delivered by or on behalf of the New Subsidiary Guarantor and Grantor pursuant
to the Guaranty and Security Agreement and the Schedules thereto if the New
Subsidiary Guarantor and Grantor had been originally named in the Guaranty and
Security Agreement, and (iii) the representations and warranties made by it as a
Grantor under the Guaranty and Security Agreement are true and correct on and as
of the date hereof based upon the applicable information referred to in clause
(ii) of this Section.

 

3.             This Supplement may be executed in counterparts (and by each
party hereto on a different counterpart), each of which shall constitute an
original, but both of which, when taken together, shall constitute but one
contract.  This Supplement shall become effective when the Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary Guarantor and Grantor and the
Collateral Agent.  Delivery of an executed counterpart of this Supplement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

4.             Except as expressly supplemented hereby, the Guaranty and
Security Agreement shall remain in full force and effect.

 

5.             THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.             In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty and Security Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

7.             All communications and notices hereunder shall be in writing and
given as provided in Article 13 of the Guaranty and Security Agreement.  All
communications and notices hereunder to the New Subsidiary Guarantor and Grantor
shall be given to it at the address set forth in the applicable Schedule hereto,
with a copy to the Company.

 

8.             The New Subsidiary Guarantor and Grantor agrees to reimburse the
Collateral Agent for its out of pocket expenses in connection with this
Supplement, including the fees, disbursements and other charges of counsel for
the Collateral Agent.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and Grantor and the Collateral
Agent have duly executed this Supplement No.      to the Guaranty and Security
Agreement as of the day and year first above written.

 

 

[NAME OF NEW SUBSIDIARY
GUARANTOR AND GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

GOLDMAN, SACHS & CO., as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[ATTACH SCHEDULES CORRESPONDING TO THE
SCHEDULES TO THE GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT B
TO GUARANTY AND SECURITY AGREEMENT

 

FORM OF BLOCKED ACCOUNT LETTER

 

[DATE]

 

[Name and Address

of Blocked Account Bank]

 

Ladies/Gentlemen:

 

Reference is made to “[account name]” with account number[s]
[                                  ] (collectively, the “Accounts” maintained
with [Name of Bank] by [Name of Grantor(s) maintaining account(s)]
(collectively, the “Companies”).  In accordance with the provisions of (i) the
Securities Purchase Agreement, dated as of                     , 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Securities Purchase Agreement”), among Vyyo Inc. and the investors
party thereto (the “Investors”), and (ii) the Senior Secured Note, dated as of
March 22, 2006, among Vyyo Inc. and the Investor party thereto (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Senior Secured Note”), the Companies have entered into a Guaranty and Security
Agreement, dated as of March 22, 2006 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”), among the Companies and the Investors and Goldman, Sachs & Co., as
Collateral Agent for the benefit of the Secured Parties referred to therein (in
such capacity, the “Collateral Agent”).

 

Pursuant to the Guaranty and Security Agreement and related documents, the
Companies have granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in certain property of the Companies consisting of
all cash and all Proceeds (as such term is defined in the Guaranty and Security
Agreement) received by such Companies during the term of the Guaranty and
Security Agreement (collectively, the “Collateral”).  Payments with respect to
the Collateral shall hereafter be deposited or swept into the Accounts.

 

The Companies hereby transfer to the Collateral Agent exclusive control of the
Accounts and all funds and other property on deposit therein.  By your execution
of this Blocked Account Letter (the “Blocked Account Letter”), you: (a) agree
that you will comply with instructions originated by the Collateral Agent
directing disposition of the funds and other property on deposit in the Accounts
without further consent of any of the Companies; and (b) acknowledge that all
funds in the Accounts shall be transferred to the Collateral Agent as provided
herein, that the Accounts are being maintained by you for the benefit of the
Collateral Agent (as provided herein), and that all amounts and other property
therein are held by you as custodian for the Collateral Agent (as provided
herein).

 

Except as provided in paragraph (e) below, the Accounts shall not be subject to
deduction, set-off, banker’s lien, counterclaim, defense, recoupment or any
other right in favor of any person or entity other than the Collateral Agent. 
The Accounts are “deposit accounts” (as defined in Section 9-102(a)(24) of the
Uniform Commercial Code (the “UCC”)).  By your execution of this Blocked Account
Letter you also acknowledge that, as of the date hereof, you have received no
notice of any other pledge or assignment of the Accounts and you, the Companies
and the Collateral Agent agree as follows:

 

--------------------------------------------------------------------------------


 

(a)           Notwithstanding anything to the contrary or any other agreement
relating to the Accounts, the Accounts are and will be maintained for the
benefit of the Collateral Agent, will be entitled
“                        Account” and will be subject to written instructions
from an authorized officer of the Collateral Agent as provided herein.

 

(b)           Prior to the effectiveness of a written notice from the Collateral
Agent in the form of Annex 1 hereto (a “Blockage Notice”), you are authorized to
transfer to the Companies the balance in the Accounts as the Companies may from
time to time designate in writing.

 

(c)           Any Blockage Notice shall be marked as “Urgent;” dispatched by
Federal Express or other overnight courier for overnight delivery before noon on
a Banking Day, and by facsimile transmission, addressed as follows:

 

[NAME]
[ADDRESS]
Attention:                          

Facsimile: (       )                   

 

Such notice shall be effective at such time as you determine in your sole and
absolute discretion, but not later than the end of the second Banking Day
following your receipt of the overnight delivery thereof.  As used herein, the
term “Banking Day” means any day other than a Saturday, a Sunday or other day in
which banks in the State of New York are authorized or required to close.

 

The Collateral Agent agrees with the Companies that it will not deliver a
Blockage Notice unless an Event of Default shall have occurred and is continuing
under the Senior Secured Notes.  You shall be entitled to rely and shall be
fully protected in relying on the due authorization of a Blockage Notice without
inquiry.

 

(d)           From and after the effectiveness of a Blockage Notice, you will
transfer (by wire transfer or other method of transfer mutually acceptable to
you and the Collateral Agent) to the Collateral Agent, in same day funds, on
each Banking Day, the entire balance of collected funds in the Accounts to the
following account (the “Collateral Agent Concentration Account”):

 

ABA Number:                         
[Goldman, Sachs & Co.]
                                              
New York, New York               
Account Name:                         
Account Number:                     
Attn:                                         

 

or to such other account as the Collateral Agent may from time to time designate
in writing.

 

(e)           All customary service charges and fees with respect to the
Accounts, as well as the amount of any returned, dishonored or uncollected
check, draft, instrument or other item or media of payment may be debited from
the Accounts.  In the event insufficient funds remain in the Accounts to cover
such customary service charges and fees or returned, dishonored or uncollected
items or payments, the Companies agree, jointly and severally, to pay and
indemnify you for such amounts.

 

2

--------------------------------------------------------------------------------


 

In the event that any check, draft, instrument, or other item or media of
payment constituting part of the collections credited by you to the Accounts and
transferred to the Collateral Agent is subsequently dishonored, returned, or
otherwise not collected (“Returned Remittance”), the Collateral Agent will, upon
demand of you pay to you in immediately available funds the amount of each such
Returned Remittance.

 

This Blocked Account Letter shall be binding upon and shall inure to the benefit
of you, the Companies, the Collateral Agent and the respective successors,
transferees and assigns of any of the foregoing.  This Blocked Account Letter
may not be modified except upon the mutual consent of the Collateral Agent, the
Companies and you.  You may terminate this Blocked Account Letter only upon 30
days’ prior written notice to the Companies and the Collateral Agent.  The
Collateral Agent may terminate this Blocked Account Letter upon 10 days’ prior
written notice to you and the Companies.  Upon such termination you shall close
the Accounts and transfer all collected funds in the Accounts to the Collateral
Agent Concentration Accounts or as otherwise directed by the Collateral Agent. 
After any such termination, you shall nonetheless remain obligated promptly to
transfer to the Collateral Agent Concentration Account or as the Collateral
Agent may otherwise direct all funds and other property received in respect of
the Account.

 

The Accounts shall remain subject to your contract rules and regulations for
non-personal checking accounts (the “Rules and Regulations”); provided, however,
that in the event of a conflict between the terms of this Blocked Account Letter
and the terms of the Rules and Regulations, the terms of this Blocked Account
Letter shall prevail.

 

You shall have no liability arising out of or relating to this Blocked Account
Letter except for liability for actual damages incurred by the Companies or the
Collateral Agent as a direct result of your gross negligence or willful
misconduct.  Without limiting the foregoing, you shall have no liability
whatsoever to any person for any indirect, consequential, incidental, special or
reliance damages, regardless of the form of action in which such damages are
asserted (whether in contract, tort or otherwise) even if you were aware of or
have been advised of the possibility of such damages.  In no event shall you
have any liability for damages or other losses caused in any way by acts of god,
acts of war or terrorism, machine or computer breakdown or malfunction,
interruption or malfunction of communication facilities, labor difficulties or
any other similar or dissimilar cause beyond your reasonable control.

 

Under no circumstances shall you be obligated to make any independent inquiry
whatsoever as to the Collateral Agent’s right or authority to give you any
instruction, order or direction with respect to the Accounts or the items or
payments received therein, or as to the use the Collateral Agent makes of any
monies deposited to the Accounts.

 

The Companies agree that they jointly and severally indemnify and hold you
harmless from and against any and all loss, claims, damages, costs, charges,
counsel fees, payments, expenses and liabilities whatsoever which you shall or
may sustain or incur at any time by reason of or in consequence of (i) this
Blocked Account Letter or actions or omissions in connection with this Blocked
Account Letter, or (ii) your having complied with any instructions furnished by
the Companies or the Collateral Agent pursuant to this Blocked Account Letter or
in acting on any order or direction by the Companies or the Collateral Agent
respecting the Accounts or the items and other payments received therein;
provided, however, that you shall not be so indemnified for your own gross
negligence or willful misconduct.

 

Any action arising out of or relating to this Blocked Account Letter shall be
litigated in, and only in, courts located in New York City, New York, Borough of
Manhattan, and the parties hereby submit to

 

3

--------------------------------------------------------------------------------


 

the exclusive jurisdiction of such courts and agree that they are a convenient
forum.  Each party hereby waives the right to trial by jury in any action
arising out of or relating to this Blocked Account Letter.

 

This Blocked Account Letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Blocked Account Letter by telecopier
shall be effective as delivery of a manually executed counterpart of this
Blocked Account Letter.

 

This Blocked Account Letter supersedes all prior agreements, oral or written,
with respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Collateral Agent, the Companies
and you.  There are no third party beneficiaries to this Blocked Account Letter,
other than as specifically referred to herein.

 

This Blocked Account Letter shall be governed by, and construed in accordance
with, the law of the state of New York.  Regardless of any provision in any
other agreement, for purposes of the UCC, your jurisdiction shall be New York
for purposes of Section 9-304 of the UCC.

 

Upon acceptance of this Blocked Account Letter it will be the valid and binding
obligation of the Companies, the Collateral Agent, and you, in accordance with
its terms.

 

[Remainder of Page is Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

[NAME OF COMPANY]
BLOCKED ACCOUNT LETTER

 

 

 

Very truly yours,

 

 

 

[GRANTORS]

 

 

 

AS TO EACH OF THE FOREGOING:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO,
as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Acknowledged and agreed to as of the date first above written:

 

 

 

[NAME OF BLOCKED ACCOUNT BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to Blocked Account Letter
Form of Blockage Notice

 

 

[DATE]

 

[NAME]
[TITLE]
[ADDRESS]
[ADDRESS]

 

 

Dear [                        ]:

 

Re:          Account(s) Numbered [                        ] (collectively, the
“Accounts”)

 

Ladies and Gentlemen:

 

Reference is made to the Accounts and that certain Blocked Account Letter dated
                        ,          among you, the Companies (as therein defined)
and Goldman, Sachs & Co., as Collateral Agent (the “Blocked Account Letter”). 
Capitalized terms used herein shall have the meanings given to them in the
Blocked Account Letter.

 

The Collateral Agent hereby notifies you that, from and after the date of this
notice, you are hereby directed to transfer (by wire transfer or other method of
transfer mutually acceptable to you and the Collateral Agent) to the Collateral
Agent, in same day funds, on each Banking Day, the entire balance in the
Accounts to the Collateral Agent Concentration Account specified in paragraph
(d) of the Blocked Account Letter or to such other account as the Collateral
Agent may from time to time designate in writing.

 

 

Very truly yours,

 

 

 

GOLDMAN, SACHS & CO,
as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C
TO GUARANTY AND SECURITY AGREEMENT

 

FORM OF CONTROL ACCOUNT LETTER

 

 

[DATE]

 

[Name and Address
of Approved Securities Intermediary]

 

 

Ladies and Gentlemen:

 

The undersigned, [Name of Grantor maintaining securities account] (the
“Pledgor”) has entered into a Guaranty and Security Agreement, dated as of March
22, 2006 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”), among Vyyo
Inc. (the “Company”), each of the Subsidiaries of the Company party thereto and
Goldman, Sachs & Co., as Collateral Agent for the benefit of the Secured Parties
referred to therein (in such capacity, the “Collateral Agent”) as required by
(i) that certain Securities Purchase Agreement, dated as of March 18, 2006 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Securities Purchase Agreement”), among Vyyo, Inc. and the
investors party thereto, and (ii) the Senior Secured Note, dated as of March 22,
2006, among Vyyo Inc. and the Investor party thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Senior Secured Note”).

 

Pursuant to the Guaranty and Security Agreement and related documents, the
Pledgor has granted to the Collateral Agent, for the benefit of the Secured
Parties (as defined therein), a security interest in “[Account Name]”with
[“Account Number           ]” (the “Account”) and all present and future Assets
in the Account (the “Pledge”).

 

1.             Instructions of the Pledgor.  The Pledgor hereby instructs you
(the “Approved Securities Intermediary”) to, and you hereby agree that you will:

 

(a)           maintain the Account, as “Account No.:                        -
Vyyo, Inc. Account”;

 

(b)           hold in the Account the assets, including all financial assets,
securities, security entitlements and all other property and rights now or
hereafter received in such Account (collectively the “Assets”);

 

(c)           provide to the Collateral Agent, with a duplicate copy to the
Pledgor, a monthly statement of Assets and a confirmation statement of each
transaction effected in the Account after such transaction is effected; and

 

(d)           honor only the instructions or entitlement orders in regard to or
in connection with the Account given by the Collateral Agent, except that until
such time as the Collateral Agent gives a written notice to the Approved
Securities Intermediary substantially in the form of Annex 1 hereto (a “Blockage
Notice”) that the Pledgor’s rights under this Control Account Letter (the
“Control Account

 

--------------------------------------------------------------------------------


 

Letter”) have been terminated , the Pledgor may: (i) exercise any voting rights
that it may have with respect to any of the Assets; (ii) give instructions to
enter into purchase or sale transactions in the Account; and (iii) withdraw and
receive for their own use all regularly scheduled interest and dividends paid
with respect to the Assets and all cash proceeds of any sale of Assets
(“Permitted Withdrawals”); provided, however, that unless the Collateral Agent
has consented to the specific transaction, the Pledgor shall not instruct the
Approved Securities Intermediary to deliver and, except as may be required by
law or by court order, the Approved Securities Intermediary shall not deliver,
cash and/or securities, or proceeds from the sale of, or distributions on, such
securities out of the Account to the Pledgor or to any other person or entity
other than Permitted Withdrawals.  The Collateral Agent agrees with the Pledgor
that it shall not give a Blockage Notice to the Approved Securities Intermediary
unless an Event of Default has occurred and is continuing under the Senior
Secured Note.  The Approved Securities Intermediary shall be entitled to rely
and shall be fully protected in relying on the due authorization of any such
written notice without inquiry.

 

2.             Agreements of the Approved Securities Intermediary.

 

(a)           By its signature below, the Approved Securities Intermediary
agrees to comply with the entitlement orders and instructions of the Collateral
Agent directing transfer or redemption of the financial assets relating to the
Account (including any instructions with respect to sales, trades, transfers and
withdrawals of cash or other of the Assets) without the consent of the Pledgor
or any other person (it being understood and agreed by the Pledgor that the
Approved Securities Intermediary shall have no duty or obligation whatsoever of
any kind or character to have knowledge of the terms of the Guaranty and
Security Agreement or the Securities Purchase Agreement or to determine whether
or not an event of default exists thereunder).  The Pledgor hereby agrees to
indemnify and hold harmless the Approved Securities Intermediary, its
affiliates, officers and employees from and against any and all claims, causes
of action, liabilities, lawsuits, demands and/or damages, including any and all
court costs and reasonable attorney’s fees, that may result by reason of the
Approved Securities Intermediary complying with such instructions of the
Collateral Agent.  In the event that the Approved Securities Intermediary is
sued or becomes involved in litigation as a result of complying with the above
stated written instructions, the Pledgor and the Collateral Agent agree that the
Approved Securities Intermediary shall be entitled to charge all costs and fees
it incurs in connection with such litigation to the Assets in the Account and
withdraw such sums as the costs and charges accrue.

 

(b)           The Collateral Agent who shall give oral instructions hereunder
shall confirm the same in writing to the Approved Securities Intermediary within
five days after such oral instructions are given.

 

(c)           Except with respect to the obligations and duties as set forth
herein, this Control Account Letter shall not impose or create any obligations
or duties upon the Approved Securities Intermediary greater than or in addition
to the customary and usual obligations and duties of the Approved Securities
Intermediary to the Pledgor.

 

(d)           As long as the Assets are pledged to the Collateral Agent: (i) the
Approved Securities Intermediary will not invade the Assets to cover margin
debits or calls in any other accounts of the Pledgor; and (ii) the Approved
Securities Intermediary agrees that, except for Liens resulting from customary
commissions, fees, or charges based upon transactions in the Account, it
subordinates in favor of the Collateral Agent any security interest, Lien or
right of setoff the Approved Securities Intermediary may have.  The Approved
Securities Intermediary acknowledges that it has not received notice of any
other security interest in the Account or the Assets.  In the event any such
notice is received, the Approved Securities Intermediary will promptly notify
the Collateral Agent.  The Pledgor herein represents that the Assets are free
and clear of any Lien or encumbrances and agree that, with the

 

2

--------------------------------------------------------------------------------


 

exception of the security interest granted to the Collateral Agent, no Lien or
encumbrance will be placed by them on the Assets without the express written
consent of both the Collateral Agent and the Approved Securities Intermediary.

 

3.             Binding Agreement.  This Control Account Letter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and it and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
and the law of the Approved Securities Intermediary’s jurisdiction for the
purposes of Section 8-110 of the UCC shall be, the law of the State of New York.

 

4.             Financial Assets; Control.  The Approved Securities Intermediary
will treat all property at any time held by the Approved Securities Intermediary
in the Account as financial assets within the meaning of the Uniform Commercial
Code.  The Approved Securities Intermediary acknowledges that this Control
Account Letter constitutes written notification to the Approved Securities
Intermediary, pursuant to the Uniform Commercial Code and any applicable federal
regulations for the Federal Reserve Book Entry System, of the Collateral Agent’s
security interest in the Assets.  The Pledgor, Collateral Agent and Approved
Securities Intermediary are entering into this Control Account Letter to provide
for the Collateral Agent’s control of the Assets and to confirm the first and
exclusive priority of the Collateral Agent’s security interest in the Assets. 
The Approved Securities Intermediary agrees to promptly make and thereafter
maintain all necessary entries or notations in its books and records to reflect
the Collateral Agent’s security interest in the Assets.

 

5.             Severability.  If any term or provision of this Control Account
Letter is determined to be invalid or unenforceable, the remainder of this
Control Account Letter shall be construed in all respects as if the invalid or
unenforceable term or provision were omitted.  This Control Account Letter may
not be altered or amended in any manner without the express written consent of
the Pledgor, the Collateral Agent and the Approved Securities Intermediary. 
This Control Account Letter may be executed in any number of counterparts, all
of which shall constitute one original agreement.

 

6.             Termination.  This Control Account Letter may be terminated by
the Approved Securities Intermediary upon 30 day’s prior written notice to the
Pledgor and the Collateral Agent.  Upon expiration of such 30-day period, the
Approved Securities Intermediary shall be under no further obligation except to
hold the Assets in accordance with the terms of this Control Account Letter,
pending receipt of written instructions from the Pledgor and the Collateral
Agent, jointly, regarding the further disposition of the pledged Assets.

 

7.             Miscellaneous.

 

(a)           The Pledgor acknowledges that this Control Account Letter
supplements any existing agreements of the Pledgor with the Approved Securities
Intermediary and, except as expressly provided herein, is in no way intended to
abridge any rights that the Approved Securities Intermediary might otherwise
have.

 

(b)           Any action arising out of or relating to this Control Account
Letter shall be litigated in, and only in, courts located in New York City, New
York, Borough of Manhattan, and the parties hereby submit to the exclusive
jurisdiction of such courts and agree that they are a convenient forum.  Each
party hereby waives the right to trial by jury in any action arising out of or
relating to this Control Account Letter.

 

(c)           This Control Account Letter may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be

 

3

--------------------------------------------------------------------------------


 

an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Control Account Letter by telecopier shall be effective as delivery of a
manually executed counterpart of this Control Account Letter.

 

(d)           This Control Account Letter supersedes all prior agreements, oral
or written, with respect to the subject matter hereof and may not be amended,
modified or supplemented except by a writing signed by the Collateral Agent, the
Companies and you.  There are no third party beneficiaries to this Control
Account Letter, other than as specifically referred to herein.

 

(e)           This Control Account Letter shall be governed by, and construed in
accordance with, the law of the state of New York.

 

(f)            Upon acceptance of this Control Account Letter, it will be the
valid and binding obligation of the Pledgor, the Collateral Agent, and you, in
accordance with its terms.

 

[Remainder of Page is Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[GRANTORS]

 

 

 

AS TO EACH OF THE FOREGOING:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Acknowledged and agreed to as of the date first above written:

 

 

 

[NAME OF APPROVED SECURITIES INTERMEDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to Control Account Letter
Form of Blockage Notice

 

[DATE]

 

[NAME]
[TITLE]
[ADDRESS]
[ADDRESS]

 

Dear [                        ]:

 

Re:          “[Acct Name]” with Account Number [                        ] (the
“Account”)

 

Ladies and Gentlemen:

 

Reference is made to the Account and that certain Control Account Letter dated
                        ,          among you, the Pledgor (as therein defined)
and Goldman, Sachs & Co., as Collateral Agent (the “Control Account Letter”). 
Capitalized terms used herein shall have the meanings given to them in the
Control Account Letter.

 

The Collateral Agent hereby notifies you that, from and after the date of this
notice, the Collateral Agent is exercising exclusive control over the Account. 
You are directed to honor only the instructions or entitlement orders in regard
to or in connection with the Account given by the Collateral Agent without the
consent of the Pledgor in accordance with the Control Account Letter.

 

 

 

Very truly yours,

 

 

 

GOLDMAN, SACHS & CO,
as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

VYYO LTD. PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex 1.4(c) – Addendum to the Guaranty and Security Agreement

 

Pledge Agreement

 

Made and executed this 22nd of March 2006

 

By and among Vyyo Ltd., a corporation duly incorporated and existing under the
laws of the state of Israel (the “Subsidiary Guarantor”), the Investors (as such
term is defined in the Guaranty and Security Agreement) and GOLDMAN, SACHS &
CO., as collateral agent for the benefit of the Investors (including its
successors and assigns and in such capacity, the “Collateral Agent”).

 

Whereas                                                The Investors have agreed
to purchase Senior Secured Notes in the aggregate principal amount of $7,500,000
(as amended, supplemented or otherwise modified, the “Senior Secured Notes”)
from the Company pursuant to, and upon the terms and subject to the conditions
specified in, the Securities Purchase Agreement among the Company and the
Investor dated as of March 18, 2006; and

 

Whereas                                                The Subsidiary Guarantor
has agreed to guarantee, among other things, all the obligations of the Company
and each other Subsidiary Guarantor under the Guaranty and Security Agreement
(among the Company, the Investors and the Collateral Agent dated as of March 22,
2006, to which this Addendum is annexed) and other Secured Transaction
Documents; and

 

Whereas                                                This Pledge Agreement is
additional to any obligation or undertaking of the Subsidiary Guarantor under
other documents which form part of the Secured Transaction Documents including
the Guaranty and Security Agreement.

 

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Guaranty and Security Agreement.

 


1.                                       AS SECURITY FOR THE FULL AND PUNCTUAL
PAYMENT OF ALL OBLIGATIONS OF THE COMPANY AND EACH GRANTOR EXISTING NOW OR
HEREAFTER UNDER OR IN RESPECT OF THE SECURED TRANSACTION DOCUMENTS, THE
SUBSIDIARY GUARANTOR HEREBY CHARGES IN FAVOR OF THE INVESTORS AND THE COLLATERAL
AGENT, BY WAY OF FIRST RANKING FIXED CHARGE, ALL THE PATENTS AND TRADEMARKS
OWNED THEREBY AND WHICH ARE DETAILED IN SCHEDULE 3.6 ATTACHED HERETO.


 


2.                                       EACH OF THE INVESTORS, THE COLLATERAL
AGENT AND GOLDMAN, SACHS & CO. HEREBY ACKNOWLEDGES AND UNDERSTANDS THAT ANY AND
ALL RIGHTS OF THE INVESTORS AND/OR THE COLLATERAL AGENT IN CONNECTION WITH THE
COLLATERAL ARE SUBJECT TO THE PROVISIONS OF THE ENCOURAGEMENT OF RESEARCH AND
DEVELOPMENT IN INDUSTRY LAW, 1984, THE LAW FOR ENCOURAGEMENT OF CAPITAL
INVESTMENTS, 1959 AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
(COLLECTIVELY, THE “ENCOURAGEMENT LAWS”). ANY PERFECTION OR REALIZATION OF THE
SECURITY INTEREST GRANTED TO THE INVESTORS OR THE COLLATERAL AGENT PURSUANT TO
THIS PLEDGE AGREEMENT OR THE OTHER SECURED TRANSACTION DOCUMENTS IS SUBJECT TO
THE RIGHTS AND PREFERENCES OF THE OFFICE OF THE CHIEF SCIENTIST AND INVESTMENT
CENTER OF THE ISRAELI MINISTRY OF INDUSTRY, TRADE AND LABOR UNDER THE
ENCOURAGEMENT LAWS OR UNDER ANY OTHER APPLICABLE LAW.


 


3.                                       THE SUBSIDIARY GUARANTOR’S ASSETS
DETAILED IN SECTION 1 ABOVE SHALL BE REFERRED TO AS THE “COLLATERAL”.


 


4.                                       THE SUBSIDIARY GUARANTOR HEREBY
UNDERTAKES:


 


4.1.                              NOT TO CHARGE OR PLEDGE IN ANY MANNER THE
COLLATERAL BY CONFERRING ANY RIGHTS RANKING PARI-PASSU, PRIOR TO OR DEFERRED TO
THE RIGHTS OF THE INVESTORS AND THE

 

--------------------------------------------------------------------------------


 


COLLATERAL AGENT AND NOT TO MAKE ANY ASSIGNMENT OF ANY RIGHT WHICH THE
SUBSIDIARY GUARANTOR MAY HAVE IN THE COLLATERAL, WITHOUT RECEIVING THE PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT. NOTWITHSTANDING THE FOREGOING, HOWEVER,
THE SUBSIDIARY GUARANTOR MAY, WITHOUT RECEIVING THE PRIOR WRITTEN CONSENT OF THE
COLLATERAL AGENT, GRANT ANY LICENSE (WHETHER EXCLUSIVE OR OTHERWISE) TO ITS
INTELLECTUAL PROPERTY (AS SUCH TERM IS DEFINED IN THE GUARANTY AND SECURITY
AGREEMENT), PROVIDED THAT, SUCH LICENSE IS GRANTED PURSUANT TO AN ARMS-LENGTH
TRANSACTION ON COMMERCIALLY REASONABLE TERMS, DOES NOT (UNLESS CONSISTENT IN
GOOD FAITH WITH GOOD BUSINESS JUDGMENT) RESTRICT THE COMPANY’S ABILITY TO USE OR
EMPLOY ITS INTELLECTUAL PROPERTY IN CONDUCTING ITS BUSINESS, AND IS CONSISTENT,
IN GOOD FAITH, WITH GOOD BUSINESS JUDGMENT.


 


4.2.                              TO FILE AND REGISTER, AS SOON AS POSSIBLE BUT
NOT LATER THAN 21 DAYS FOLLOWING THE SIGNATURE OF THE SECURED TRANSACTION
DOCUMENTS, WITH THE ISRAELI COMPANIES REGISTRAR, AND WITH THE ISRAELI PATENT AND
TRADEMARK OFFICES, THE CHARGES CREATED BY THIS PLEDGE AGREEMENT. THE
REGISTRATION APPLICATION SHALL SPECIFICALLY STATE THAT THE SUBSIDIARY GUARANTOR
IS PROHIBITED FROM CREATING ANY ADDITIONAL CHARGES OVER THE COLLATERAL,
EXCLUDING A DEFERRED AND A SUBORDINATED FIXED CHARGE IN FAVOR OF THE COMPANY,
WITHOUT RECEIVING THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT.


 


5.                                       THIS FIXED CHARGE CREATED HEREBY SHALL
BECOME CRYSTALLIZED UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR AT ANY OTHER
CIRCUMSTANCES UNDER WHICH A FLOATING CHARGE MAY BECOME CRYSTALLIZED UNDER
ISRAELI LAW.


 


6.                                       NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THE SECURED TRANSACTION DOCUMENTS, THE ENFORCEMENT OF THIS PLEDGE
AGREEMENT SHALL BE SUBJECT TO THE LAW OF THE STATE OF ISRAEL AND THE COMPETENT
COURTS IN THE DISTRICT OF TEL-AVIV ISRAEL SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION OVER ANY MATTER CONCERNING THIS PLEDGE AGREEMENT.


 


7.                                       IN THE EVENT OF ANY INCONSISTENCIES OR
CONFLICTING PROVISIONS BETWEEN THE PROVISIONS OF THIS PLEDGE AGREEMENT AND THE
PROVISIONS OF ANY OTHER AGREEMENT COMPRISING THE TRANSACTION DOCUMENTS, WHETHER
EXPLICIT OR IMPLIED, THE PROVISIONS OF THIS PLEDGE AGREEMENT SHALL PREVAIL.

 

 

 

VYYO LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Addendum to the Guaranty And Security Agreement]

 

2

--------------------------------------------------------------------------------


 

GOLDMAN, SACHS & CO.,

as Collateral Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GOLDMAN, SACHS & CO.,

as an Investor

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

XTEND NETWORKS LTD. PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Annex 1.4(c) – Addendum to the Guaranty and Security Agreement

 

Pledge Agreement

 

Made and executed this 22nd of March 2006

 

By and among Xtend Networks Ltd., a corporation duly incorporated and existing
under the laws of the state of Israel (the “Subsidiary Guarantor”), the
Investors (as such term is defined in the Guaranty and Security Agreement) and
GOLDMAN, SACHS & CO., as collateral agent for the benefit of the Investors
(including its successors and assigns and in such capacity, the “Collateral
Agent”).

 

Whereas                                                The Investors have agreed
to purchase Senior Secured Notes in the aggregate principal amount of $7,500,000
(as amended, supplemented or otherwise modified, the “Senior Secured Notes”)
from the Company pursuant to, and upon the terms and subject to the conditions
specified in, the Securities Purchase Agreement among the Company and the
Investor dated as of March 18, 2006; and

 

Whereas                                                The Subsidiary Guarantor
has agreed to guarantee, among other things, all the obligations of the Company
and each other Subsidiary Guarantor under the Guaranty and Security Agreement
(among the Company, the Investors and the Collateral Agent dated as of March 22,
2006, to which this Addendum is annexed) and other Secured Transaction
Documents; and

 

Whereas                                                This Pledge Agreement is
additional to any obligation or undertaking of the Subsidiary Guarantor under
other documents which form part of the Secured Transaction Documents including
the Guaranty and Security Agreement.

 

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Guaranty and Security Agreement.

 


1.                                       AS SECURITY FOR THE FULL AND PUNCTUAL
PAYMENT OF ALL OBLIGATIONS OF THE COMPANY AND EACH GRANTOR EXISTING NOW OR
HEREAFTER UNDER OR IN RESPECT OF THE SECURED TRANSACTION DOCUMENTS, THE
SUBSIDIARY GUARANTOR HEREBY CHARGES IN FAVOR OF THE INVESTORS AND THE COLLATERAL
AGENT, BY WAY OF FIRST RANKING FIXED CHARGE, (I) ALL THE PATENTS AND TRADEMARKS
OWNED THEREBY AND WHICH ARE DETAILED IN SCHEDULE 3.6 ATTACHED HERETO, AND (II)
ALL EQUITY INTERESTS (AS SUCH TERM IS DEFINED IN THE GUARANTY AND SECURITY
AGREEMENT) IN XTEND NETWORKS INC. OWNED OR HELD BY OR ON BEHALF OF THE
SUBSIDIARY GUARANTOR.


 


2.                                       EACH OF THE INVESTORS, THE COLLATERAL
AGENT AND GOLDMAN, SACHS & CO. HEREBY ACKNOWLEDGES AND UNDERSTANDS THAT ANY AND
ALL RIGHTS OF THE INVESTORS AND/OR THE COLLATERAL AGENT IN CONNECTION WITH THE
COLLATERAL ARE SUBJECT TO THE PROVISIONS OF THE ENCOURAGEMENT OF RESEARCH AND
DEVELOPMENT IN INDUSTRY LAW, 1984, THE LAW FOR ENCOURAGEMENT OF CAPITAL
INVESTMENTS, 1959 AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
(COLLECTIVELY, THE “ENCOURAGEMENT LAWS”). ANY PERFECTION OR REALIZATION OF THE
SECURITY INTEREST GRANTED TO THE INVESTORS OR THE COLLATERAL AGENT PURSUANT TO
THIS PLEDGE AGREEMENT OR THE OTHER SECURED TRANSACTION DOCUMENTS IS SUBJECT TO
THE RIGHTS AND PREFERENCES OF THE OFFICE OF THE CHIEF SCIENTIST AND INVESTMENT
CENTER OF THE ISRAELI MINISTRY OF INDUSTRY, TRADE AND LABOR UNDER THE
ENCOURAGEMENT LAWS OR UNDER ANY OTHER APPLICABLE LAW.


 


3.                                       THE SUBSIDIARY GUARANTOR’S ASSETS
DETAILED IN SECTION 1 ABOVE SHALL BE REFERRED TO AS THE “COLLATERAL”.

 

--------------------------------------------------------------------------------


 


4.                                       THE SUBSIDIARY GUARANTOR HEREBY
UNDERTAKES:


 


4.1.                              NOT TO CHARGE OR PLEDGE IN ANY MANNER THE
COLLATERAL BY CONFERRING ANY RIGHTS RANKING PARI-PASSU, PRIOR TO OR DEFERRED TO
THE RIGHTS OF THE INVESTORS AND THE COLLATERAL AGENT AND NOT TO MAKE ANY
ASSIGNMENT OF ANY RIGHT WHICH THE SUBSIDIARY GUARANTOR MAY HAVE IN THE
COLLATERAL, WITHOUT RECEIVING THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT.
NOTWITHSTANDING THE FOREGOING, HOWEVER, THE SUBSIDIARY GUARANTOR MAY, WITHOUT
RECEIVING THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT, GRANT ANY LICENSE
(WHETHER EXCLUSIVE OR OTHERWISE) TO ITS INTELLECTUAL PROPERTY (AS SUCH TERM IS
DEFINED IN THE GUARANTY AND SECURITY AGREEMENT), PROVIDED THAT, SUCH LICENSE IS
GRANTED PURSUANT TO AN ARMS-LENGTH TRANSACTION ON COMMERCIALLY REASONABLE TERMS,
DOES NOT (UNLESS CONSISTENT IN GOOD FAITH WITH GOOD BUSINESS JUDGMENT) RESTRICT
THE COMPANY’S ABILITY TO USE OR EMPLOY ITS INTELLECTUAL PROPERTY IN CONDUCTING
ITS BUSINESS, AND IS CONSISTENT, IN GOOD FAITH, WITH GOOD BUSINESS JUDGMENT.


 


4.2.                              TO FILE AND REGISTER, AS SOON AS POSSIBLE BUT
NOT LATER THAN 21 DAYS FOLLOWING THE SIGNATURE OF THE SECURED TRANSACTION
DOCUMENTS, WITH THE ISRAELI COMPANIES REGISTRAR, AND WITH THE ISRAELI PATENT AND
TRADEMARK OFFICES, THE CHARGES CREATED BY THIS PLEDGE AGREEMENT. THE
REGISTRATION APPLICATION SHALL SPECIFICALLY STATE THAT THE SUBSIDIARY GUARANTOR
IS PROHIBITED FROM CREATING ANY ADDITIONAL CHARGES OVER THE COLLATERAL,
EXCLUDING A DEFERRED AND A SUBORDINATED FIXED CHARGE IN FAVOR OF THE COMPANY,
WITHOUT RECEIVING THE PRIOR WRITTEN CONSENT OF THE COLLATERAL AGENT.


 


5.                                       THIS FIXED CHARGE CREATED HEREBY SHALL
BECOME CRYSTALLIZED UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR AT ANY OTHER
CIRCUMSTANCES UNDER WHICH A FLOATING CHARGE MAY BECOME CRYSTALLIZED UNDER
ISRAELI LAW.


 


6.                                       NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THE SECURED TRANSACTION DOCUMENTS, THE ENFORCEMENT OF THIS PLEDGE
AGREEMENT SHALL BE SUBJECT TO THE LAW OF THE STATE OF ISRAEL AND THE COMPETENT
COURTS IN THE DISTRICT OF TEL-AVIV ISRAEL SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION OVER ANY MATTER CONCERNING THIS PLEDGE AGREEMENT.


 


7.                                       IN THE EVENT OF ANY INCONSISTENCIES OR
CONFLICTING PROVISIONS BETWEEN THE PROVISIONS OF THIS PLEDGE AGREEMENT AND THE
PROVISIONS OF ANY OTHER AGREEMENT COMPRISING THE TRANSACTION DOCUMENTS, WHETHER
EXPLICIT OR IMPLIED, THE PROVISIONS OF THIS PLEDGE AGREEMENT SHALL PREVAIL.

 

 

 

XTEND NETWORKS LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature page to Addendum to the Guaranty And Security Agreement]

 

2

--------------------------------------------------------------------------------


 

GOLDMAN, SACHS & CO.,

as Collateral Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GOLDMAN, SACHS & CO.,

as an Investor

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------

 